

 




AGREEMENT OF LEASE




Between




ALLWOOD ASSOCIATES I,
As Landlord




And




COLUMBIA LABORATORIES, INC.,
As Tenant




Dated: July 6, 2007




--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
DEFINITIONS
5
ADDITIONAL RENT
5
BASIC RENT
5
BROKER
5
BUILDING
5
BUILDING HOLIDAY
5
COMMENCEMENT DATE
5
CONTROL
5
EXCUSABLE DELAY
5
GOVERNMENTAL AUTHORITY
6
LEASE YEAR
6
PARKING SPACES
6
PREMISES
6
REAL PROPERTY
6
RENTABLE AREA OF THE BUILDING
6
RENTABLE AREA OF THE PREMISES
6
SECURITY DEPOSIT
6
STRUCTURAL REPAIRS
6
TENANT DELAY
6
TENANT’S PROPORTIONATE SHARE
6
TERM
6
TERMINATION DATE
7
ARTICLE I
7
1. RENT
7
ARTICLE II
7
2. USE
7
ARTICLE III
8
3. LANDLORD’S WORK
8
ARTICLE IV
8
4. ACCEPTANCE
8
ARTICLE V
9
5. COMPLIANCE WITH LAWS AND INSURANCE REQUIREMENTS
9
ARTICLE VI
9
6. PERSONAL PROPERTY TAXES
9
ARTICLE VII
9
7.1 ADDITIONAL RENT
9
7.2 REAL ESTATE TAXES
9
7.3 LANDLORD'S OPERATING EXPENSES
10
7.4 LANDLORD'S STATEMENTS
12
ARTICLE VIII
12
8. RULES AND REGULATIONS
12
ARTICLE IX
13
9. LANDLORD'S RIGHT OF ENTRY
13
ARTICLE X
13
10.1 MAINTENANCE BY TENANT
13
10.2 MAINTENANCE BY LANDLORD
13
ARTICLE XI
14
11. ALTERATIONS OR IMPROVEMENTS BY TENANT
14
ARTICLE XII
15
12. ASSIGNMENT AND SUBLETTING
15
ARTICLE XIII
17
13. SURRENDER
17
ARTICLE XIV
17
14. HOLDING OVER
17
ARTICLE XV
18
15.1 LANDLORD'S SERVICES
18
 
 

 
-2-

--------------------------------------------------------------------------------



   
15.2 ELECTRICITY
18
ARTICLE XVI
19
16. QUIET ENJOYMENT
20
ARTICLE XVII
20
17. AIR AND LIGHT
20
ARTICLE XVIII
20
18. DEFAULT
20
ARTICLE XIX
20
19. LANDLORD'S RIGHTS UPON TENANT'S DEFAULT
20
ARTICLE XX
22
20. LANDLORD'S REMEDIES CUMULATIVE:EXPENSES
22
ARTICLE XXI
23
21. SUBORDINATION, ESTOPPEL AND ATTORNMENT
23
ARTICLE XXII
23
22. DAMAGE BY FIRE OR OTHER CASUALTY
24
ARTICLE XXIII
24
23. MUTUAL WAIVER OF SUBROGATION CASUALTY
24
ARTICLE XXIV
24
24. CONDEMNATION
24
ARTICLE XXV
25
25. CHANGES SURROUNDING BUILDING
25
ARTICLE XXVI
25
26. NOTICES
25
ARTICLE XXVII
25
27. NO WAIVER
25
ARTICLE XXVIII
26
28. LANDLORD'S RESERVED RIGHTS
26
ARTICLE XXIX
26
29. LANDLORD'S LIABILITY
26
ARTICLE XXX
26
30. TENANT'S LIABILITY
26
ARTICLE XXXI
27
31. TENANT'S INSURANCE
27
ARTICLE XXXII
27
32. MECHANICS' LIENS
27
ARTICLE XXXIII
27
33. NOTICE OF FIRE AND ACCIDENTS
27
ARTICLE XXXIV
27
34. RELEASE OF LANDLORD
27
ARTICLE XXXV
28
35. USE OF SECURITY DEPOSIT
28
ARTICLE XXXVI
28
36. DIRECTORY
28
ARTICLE XXXVII
28
37. HAZARDOUS WASTE, AIR, WATER AND GROUND POLLUTION
28
ARTICLE XXXVIII
29
38.1 ISRA COMPLIANCE
29
38.2 CONDITION PRECEDENT TO ASSIGNMENT AND SUBLEASE
29
ARTICLE XXXIX
30

 
-3-

--------------------------------------------------------------------------------


 
     
39. TENANT RELOCATION
30
ARTICLE XL
30
40. OPTION TO RENEW
30
ARTICLE XLI
31
41. MISCELLANEOUS
31
41.1 ENTIRE AGREEMENT
31
41.2 JURY TRIAL WAIVER
32
41.3 FORCE MAJEURE
32
41.4 BROKER
32
41.5 SEPARABILITY
32
41.6 INTERPRETATION
32
41.7 FINANCIAL STATEMENTS
33
41.8 EMBARGOED PERSON
33
ATTACHMENTS:
 
WORKLETTER
 
BUILDING MAINTENANCE SPECIFICATIONS
 
EXHIBIT A
 




-4-

--------------------------------------------------------------------------------





AGREEMENT OF LEASE
 


AGREEMENT OF LEASE made this 6th day of July, 2007 between ALLWOOD ASSOCIATES I,
a New Jersey general partnership, having a principal place of business at c/o
Eastman Management Corporation, 651 W. Mt. Pleasant Ave., Livingston, NJ 07039
hereinafter referred to as "Landlord"; and COLUMBIA LABORATORIES, INC., a
Delaware corporation, currently having an office and principal place of business
at 354 Eisenhower Parkway, Livingston, New Jersey 07039, hereinafter referred to
as "Tenant".




WITNESSETH:


For and in consideration of the covenants herein contained, and upon the terms
and conditions herein set forth, Landlord and Tenant agree as follows:




DEFINITIONS


For all purposes of this Lease and all agreements supplemental thereto or
modifying this Lease, the following terms shall have the meaning specified:


"ADDITIONAL RENT"

   
ADDITIONAL RENT shall mean all sums payable by Tenant to Landlord pursuant to
the various Articles herein in which said term is used.



"BASIC RENT"

   
BASIC RENT shall mean (i) Two Hundred Twelve Thousand Six Hundred Twenty-Five
and 00/100 ($212,625.00) Dollars per annum (payable in equal monthly
installments of $17,718.75 each) during Lease Year 1 and Lease Year 2; (ii) Two
Hundred Seventeen Thousand Three Hundred Fifty and 00/100 ($217,350.00) Dollars
per annum (payable in equal monthly installments of $18,112.50 each) during
Lease Year 3 and Lease Year 4; and (iii) Two Hundred Twenty-Four Thousand Four
Hundred Thirty-Seven and 50/100 ($224,437.50) Dollars (payable in equal monthly
installments of $18,703.13 each) during Lease Year 5, Lease Year 6 and Lease
Year 7 (pro rated for any partial Lease Year).



"BROKER"

   
BROKER shall mean JONES LANG LA SALLE AMERICAS, INC., and CBRE REAL ESTATE
SERVICES, INC.



"BUILDING"

   
BUILDING shall mean the building located on the Real Property known as
Eisenhower Plaza, and located at 354 Eisenhower Parkway, Livingston, New Jersey
07039.



"BUILDING HOLIDAY"

   
BUILDING HOLIDAY shall mean President's Day, Memorial Day, Independence Day,
Labor Day, Columbus Day, Veteran's Day, Thanksgiving Day and the day after,
Christmas Day, and New Year's Day as each of said holidays are celebrated in the
state in which the Real Property is located.



"COMMENCEMENT DATE"
COMMENCEMENT DATE shall mean August 1, 2007.


"CONTROL"
CONTROL shall mean the ownership, directly or indirectly of more than 50% of the
voting stock of a corporation or in the case of an entity which is not a
corporation, the ownership, directly or indirectly, of more than 50% of the
beneficial ownership interests of such entity, in each case with possession of
the power to direct, or cause the direction of, the management and policies of
such entity.


"EXCUSABLE DELAY"

   
EXCUSABLE DELAY shall mean a delay caused by strike, lock-out or other labor
troubles, act of God, inability to obtain labor or materials, governmental
restrictions, enemy action, civil commotion, fire, unavoidable casualty, or any
other cause similar or dissimilar, beyond the reasonable control of either
Landlord or Tenant, or due to the passing of time while waiting for an
adjustment of insurance proceeds, it being understood that except for such
adjustment of insurance proceeds the lack of funds shall not be deemed to be a
circumstance beyond the control of a party..


-5-

--------------------------------------------------------------------------------





"GOVERNMENTAL AUTHORITY"

   
GOVERNMENTAL AUTHORITY shall mean the town, village, city, county, state, or
federal government, or any agency or quasi-governmental agency, or any fire
insurance rating organization having jurisdiction over the Real Property.



"LEASE YEAR"
LEASE YEAR shall mean the period beginning on the Commencement Date and on each
annual anniversary thereof and ending one (1) year later. Lease Year 1 shall
mean the period beginning on the Commencement Date and ending one (1) year
later. Lease Year 2 shall be the annual period beginning upon expiration of
Lease Year 1. Lease Year 3 shall be the annual period beginning upon expiration
of Lease Year 2. Lease Year 4 shall be the annual period beginning upon
expiration of Lease Year 3. Lease Year 5 shall be the annual period beginning
upon expiration of Lease Year 4. Lease Year 6 shall be the annual period
beginning upon expiration of Lease Year 5. Lease Year 7 shall be the annual
period beginning upon expiration of Lease Year 6.


"PARKING SPACES"

   
PARKING SPACES shall mean the parking spaces located on the Real Property.
Tenant shall at all times during the Term be entitled to the use of thirty-eight
(38) Parking Spaces and four (4) such Parking Spaces, as designated by Landlord,
shall be reserved and marked (in any manner reasonably determined by
Landlord)for Tenant’s exclusive use . All Parking Spaces shall be striped.



"PREMISES"

   
PREMISES shall mean the area cross hatched on the floor plan of the Building
annexed hereto as Exhibit A and made a part hereof.



"REAL PROPERTY"

   
REAL PROPERTY shall mean the land upon which the Building is located and the
Building collectively.



"RENTABLE AREA OF THE BUILDING"

   
RENTABLE AREA OF THE BUILDING shall mean 157,500 square feet.



"RENTABLE AREA OF THE PREMISES"

   
RENTABLE AREA OF THE PREMISES shall mean 9,450 square feet.



"SECURITY DEPOSIT"

   
SECURITY DEPOSIT shall mean Seventy-Two Thousand Four Hundred Fifty ($72,450.00)
Dollars deposited by Tenant with Landlord simultaneously herewith.



"STRUCTURAL REPAIRS"

   
STRUCTURAL REPAIRS shall mean repairs to the roof, foundation, and permanent
exterior walls and support columns of the Building.

 
"TENANT DELAY"
TENANT DELAY shall mean any delay which results from any act or omission of
Tenant, or any employee, agent, officer, director or contractor of Tenant
including, without limitation, delays due to changes in or additions to, or
unreasonable interference with, any work to be done by Landlord, including, but
not limited to,
 
(a) Tenant’s request for materials, finishes or installations that are not
Building Standard;
 
(b) The performance of work by a person, firm or corporation employed by Tenant
and delays in the completion of said; and
 
(c) Tenant’s failure to timely respond to submission of plans and specifications
submitted by Landlord.


"TENANT'S PROPORTIONATE SHARE"
TENANT'S PROPORTIONATE SHARE is six (6%) percent.


"TERM"

   
TERM shall mean a period of seventy-five (75) months commencing on the
Commencement Date and terminating on the Termination Date.


-6-

--------------------------------------------------------------------------------





"TERMINATION DATE"

   
TERMINATION DATE shall mean October 31, 2013.



This Lease consists of this LEASE AGREEMENT and EXHIBIT A, a WORKLETTER, RULES
AND REGULATIONS, AND THE BUILDING MAINTENANCE SPECIFICATIONS.




ARTICLE I


1.
RENT



1.1 Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
Premises for the Term.


1.2 Tenant hereby covenants and agrees to pay, when due, the Basic Rent and all
Additional Rent as herein provided. Basic Rent shall be payable in equal monthly
installments on the first day of each month during the Term in advance, without
set-off, demand or deduction, except as expressly set forth in this Lease at the
office of Landlord, or such other place as Landlord may designate.
Notwithstanding any provision hereof, (i) fifty (50%) percent Basic Rent for the
first complete calendar month of the Term in the sum of $8,859.38 shall be paid
upon execution hereof and Landlord hereby acknowledges receipt thereof; (ii) an
amount equal to fifty (50%) percent of the Basic Rent for the first three months
of the Term shall be abated (i.e., Tenant shall pay the sum of $8,859.38 as
Basic Rent for each such month) and (iii) an amount equal to twenty-five (25%)
percent of the Basic Rent for the fourth and fifth months of the Term shall be
abated (i.e., Tenant shall pay the sum of $13,289.06 as Basic Rent for each such
month).


1.3 Any installment or installments of Basic Rent or Additional Rent accruing
hereunder, and all other sums payable by Tenant hereunder which are not paid
when due (without regard to any otherwise applicable cure period), shall bear
interest until paid at the rate of two (2%) percent per month (unless such rate
shall be unlawful, in which case the highest permitted legal rate shall apply).
In addition, if Tenant is delinquent more than five (5) business days in the
payment of any Basic Rent or Additional Rent it shall pay to the Landlord a late
charge equal to five (5) cents for each dollar of Basic Rent or Additional Rent
which is delinquent.


1.4 In the event any check paid by Tenant for the payment of any installment or
installments of Basic Rent or Additional Rent or for any other sums payable by
Tenant hereunder is returned by Landlord's bank for insufficient or unavailable
funds, Tenant shall pay to Landlord a Fifty ($50.00) Dollar handling and
administration fee upon notice and demand by Landlord. Tenant may, at Tenant’s
option, pay Basic Rent by wire transfer to an account designated by Landlord.




ARTICLE II


2.
USE



2.1 The Premises are to be used only for executive, general, and administrative
offices and for no other purpose. Neither Tenant nor any of Tenant's servants,
agents, employees, invitees or licensees shall damage, disfigure or injure the
Premises or any portion thereof or the Real Property; normal wear and tear
excepted, nor shall Tenant allow the emission of any offensive odors or noise
from the Premises. If any office equipment or machines used by Tenant within the
Premises interfere, by more than a de minimis amount, with the use or enjoyment
of any other tenant or occupant of the Building or is heard from any public area
in or about the Building, by more than a de minimis amount, Tenant shall, upon
notice from Landlord, either cease the use of such equipment and/or machines, or
place and maintain such equipment and/or machines, at Tenant's sole expense, in
a sound proof setting such as cork, rubber or vibration eliminators to eliminate
any such noise or vibration. Smoking shall not be permitted anywhere in the
Premises.


2.2 If any governmental license or permits, other than a certificate of
occupancy, shall be required for the proper and lawful conduct of Tenant's
business in the Premises, or any part thereof, and if failure to secure such
license or permit would in any way affect Landlord, Tenant, at its expense shall
duly procure and thereafter maintain such license or permit and submit copies of
the same to Landlord. Tenant shall, at all times, comply with the terms and
conditions of each such license or permit.


2.3 Tenant shall not store, place or allow the storing or placement of any
materials, debris or other obstructions of any nature in any hallway, lobby or
other public areas of the interior of the Real Property or on the sidewalk,
parking area or other area or areas abutting or adjacent to the Real Property.

-7-

--------------------------------------------------------------------------------





2.4 Tenant shall not place anything on any floor of the Premises which will
create a load in excess of the load per square foot which such floor was
designed to carry.


2.5 Tenant shall not move any heavy equipment or bulky matter, including, but
not limited to safes or large office equipment or furniture, into or out of the
Building without first obtaining Landlord’s consent. If the movement of such
items requires any special handling, all such work shall be done in full
compliance with applicable laws, ordinances, codes, rules and regulations and
any other applicable governmental requirements. All such movements shall be made
during hours reasonably designated by Landlord which will least interfere with
the normal operation of the Building, and all damage directly or indirectly
caused by such movement shall be promptly repaired by Tenant at Tenant’s
expense.


2.6 Tenant shall have the right to use, in common with others, all areas, spaces
and improvements within the Building and on the Real Property which are provided
by Landlord, without a separate charge for the non-exclusive convenience and use
of the tenants of the Building and their agents, employees and invitees,
including the Building’s cafeteria, public elevators, public lobbies, public
corridors, public stairways and public stairwells, public corridor restrooms,
and public entrances and exits designated by Landlord for ingress to and egress
from the Building.








ARTICLE III


3.
LANDLORD’S WORK



3.1  Landlord shall perform the work and improvements in and to the premises as
set forth in the Workletter attached to this Lease ("Landlord’s Work”). Landlord
shall use commercially reasonable efforts to Substantially Complete Landlord’s
Work on or before sixty (60) days after the date of this Lease (subject to any
Excusable Delay and any delays caused by Tenant; the “Estimated Completion
Date”); provided, however, Landlord shall have no liability to Tenant and there
shall be no postponement of the Commencement Date for any delay in the
Substantial Completion of Landlord’s Work except as otherwise provided in this
Section 3.1. Tenant acknowledges that Tenant may be inconvenienced and disturbed
during the performance of Landlord’s Work and Tenant agrees that Landlord shall
have no liability to Tenant, nor shall Tenant be entitled to any diminution or
abatement of rent or other compensation or allowance for diminution of rental
value, nor shall this Lease or any of the obligations of Tenant hereunder be
affected or reduced by reason of the performance of Landlord’s Work.
Notwithstanding any provision hereof to the contrary, if Landlord’s Work is not
Substantially Completed on or before the date occurring five (5) months after
the date of this Lease (the “Outside Completion Date”), for any reason other
than Excusable Delay or any Tenant Delay, (including, but not limited to,
Tenant’s failure to complete, and obtain all required approvals and inspections
for, any work being performed by Tenant which must be so completed in order for
Landlord to obtain a certificate of occupancy for the Premises) Tenant shall be
entitled to an abatement of one (1) day’s Base Rent for each day after the
Outside Completion Date that Substantial Completion of Landlord’s Work is so
delayed.


3.2  As used herein, "Substantially Complete" “Substantial Completion”
“substantially complete” “substantial completion” or words of similar import
shall mean that (i) Landlord’s Work is fully completed substantially in
accordance with the Plans and Specifications (as such term is defined in the
defined in the Workletter), except for minor items, the incompletion of which
will not unreasonably interfere with Tenant's normal business operations and
(ii) a certificate of occupancy has been issued for the Premises by the
Governmental Authority having jurisdiction).






ARTICLE IV


4.             ACCEPTANCE


4.1  Tenant acknowledges that it is currently in possession a portion of the
Premises, and Tenant has accepted the Premises in its “as is” condition as of
the date hereof, subject to the completion of Landlord’s Work.

-8-

--------------------------------------------------------------------------------







ARTICLE V


5.             COMPLIANCE WITH LAWS AND INSURANCE REQUIREMENTS


5.1 Tenant shall not do, or permit anything to be done in or to the Premises, or
bring or keep anything therein which will, in any way, increase the cost of fire
and extended coverage or public liability insurance on the Real Property, or
invalidate or conflict with the fire and extended coverage insurance or public
liability insurance policies covering the Real Property, any Building fixtures,
or any personal property kept therein, or interfere (by more than a de minimis
extent) with the rights of Landlord or of other tenants, or in any other way
injure or annoy Landlord or other tenants, or subject Landlord to any liability
for injury to persons or damage to property, or interfere with the good order of
the Building, or conflict with the present or future laws, rules, or regulations
of any Governmental Authority. Tenant hereby indemnifies and will hold Landlord
harmless of and from all liability for injury to persons or damage occurring on
the Premises, in the Building, or on the Real Property whether occasioned by any
act or omission of Tenant, or Tenant's agents, servants, employees, invitees, or
licensees. Tenant agrees that any increase in insurance premiums on the Building
or contents caused by Tenant’s specific use or manner of use of the Premises (as
opposed to the use of the Premises for general office purposes generally) and
any expense or cost incurred in consequence of negligence, carelessness, or
willful action of Tenant, Tenant's agents, servants, employees, invitees or
licensees, shall be reimbursed to Landlord within twenty (20) days of demand
therefore. Any amounts payable by Tenant hereunder shall be deemed Additional
Rent.




ARTICLE VI


6.             PERSONAL PROPERTY TAXES


6.1 Tenant agrees to pay all taxes imposed on the personal property of Tenant,
the conduct of its business, and its use and occupancy of the Premises.




ARTICLE VII


7.1
ADDITIONAL RENT



7.1 Tenant hereby covenants and agrees to pay as Additional Rent the amounts as
set forth below.


7.2
REAL ESTATE TAXES



7.2.1 Commencing on the first anniversary of the Commencement Date, for each tax
year or part of a tax year occurring within the Term, Tenant shall pay to
Landlord in the manner described in paragraph 7.4, as Additional Rent, Tenant's
Proportionate Share of the amount by which the Real Estate Taxes attributable to
such period exceed the Real Estate Taxes attributable to the Base Tax Year (or
corresponding portion thereof). For the purposes hereof "Base Tax Year" shall
mean the calendar year 2007.


7.2.2 As used herein, the term "Real Estate Taxes" shall mean those real estate
taxes, assessments, sewer rents, rates and charges which shall be levied,
imposed or assessed upon the Real Property, including, but not limited to
assessments for any special improvement district in which the Real Property may
be located, provided that, if because of any change in the method of taxation of
real estate any other tax or assessment is imposed upon Landlord or the owner of
the Real Property or upon or with respect to the Real Property or the rents or
income therefrom in substitution for or in lieu of those taxes attributable to
the Real Property, such other tax or assessment shall be deemed Real Estate
Taxes for the purpose herein; provided, however, that Real Estate Taxes shall
not include any gift, inheritance, estate, franchise, income, profits, capital
or similar tax imposed, unless and to the extent any such tax shall be imposed
or levied in lieu of Real Estate Taxes.


7.2.3 Landlord may take the benefit of the provisions of any statute or
ordinance permitting any Real Estate Taxes to be paid over a period of time.


7.2.4 Tenant's Proportionate Share of the amount by which the Real Estate Taxes
exceed the Real Estate Taxes for the Base Tax Year shall be determined from the
amount finally determined to be legally due for the Base Tax Year as a result of
legal proceedings or otherwise. In the event the Real Estate Taxes for the Base
Tax Year have not been finally determined by legal proceedings or otherwise at
the time of payment of Real Estate Taxes for any subsequent tax year, the actual
amount of Real Estate Taxes paid by Landlord for the Base Tax Year shall be used
to calculate any excess thereof. Upon a final determination of the Real Estate
Taxes for the Base Tax Year by legal proceedings or otherwise, Landlord shall
deliver to Tenant a statement setting forth the amount of Real Estate Taxes for
the Base Tax Year as finally determined and showing the computation of any
adjustment due to Landlord or to Tenant by reason thereof. Any payment due to
Landlord or any credit due to Tenant by reason of such adjustment shall be made
as provided herein.

-9-

--------------------------------------------------------------------------------







7.2.5 If Landlord shall receive any refund of Real Estate Taxes in respect of
any tax year following the Base Tax Year, Landlord shall deduct from such refund
any reasonable expenses incurred in obtaining such refund, and out of the
remaining balance of such refund, Landlord shall credit to Tenant Tenant's
Proportionate Share of such refund provided however, that in no event shall any
such refund reduce Tenant’s Proportionate Share of Real Estate Taxes beyond that
which was originally charged to Tenant as Additional Rent. Any reasonable
expenses incurred by Landlord in contesting the validity of the amount of the
assessed valuation of the Real Property or of any Real Estate Taxes for any year
after the Base Tax Year, to the extent not offset by a tax refund, shall be
included as an item of Real Estate Taxes for the tax year in which such contest
shall be finally determined for the purpose of computing the Additional Rent due
Landlord or any credit due to Tenant hereunder.


7.2.6 If Landlord shall receive any refund of Real Estate Taxes in respect of
the Base Tax Year, Tenant’s Additional Rent shall be adjusted to reflect said
adjustment to the Real Estate Taxes attributable to the Base Tax Year and Tenant
shall pay to Landlord, within thirty (30) days after Landlord’s presentation of
Landlord’s Statement to Tenant therefor, as Additional Rent, Tenant’s
Proportionate Share of the amount, if any, by which the Tenant had or has been
undercharged for Real Estate Taxes by reason of the amount of Real Estate Taxes
upon which the Base Tax Year had been calculated prior to any such refund being
taken into account.


7.2.7 If the tax year for Real Estate Taxes shall be changed, then appropriate
adjustment shall be made in the computation of the Additional Rent due to
Landlord or any credit due to Tenant, in accordance with sound accounting
principles to effectuate the changeover to any new tax year adopted by any
taxing authority.


7.2.8 If the last year of the Term ends on any day other than the last day of a
tax year, any payment due to Landlord or credit due to Tenant by reason of any
increase or decrease, as the case may be, in Real Estate Taxes shall be prorated
and Tenant covenants to pay any amount due to Landlord within thirty (30) days
after being billed therefor and Landlord covenants to credit any amount due to
Tenant as the case may be. These covenants shall survive the expiration or
termination of this Lease.


7.3           LANDLORD'S OPERATING EXPENSES


7.3.1 Commencing on the first anniversary of the Commencement Date, for each
year or part of a year occurring within the Term, Tenant shall pay to Landlord
in the manner described in paragraph 7.4, as Additional Rent, Tenant's
Proportionate Share of the amount by which Landlord's Operating Expenses
attributable to such period exceed Landlord's Operating Expenses attributable to
the Base Operating Year (or corresponding portion thereof). For the purposes
hereof "Base Operating Year" shall mean the calendar year 2007.


7.3.2 As used herein, the term "Landlord's Operating Expenses" shall mean those
costs or expenses paid or incurred by Landlord for operating, maintaining, and
repairing (inclusive of Structural Repairs) the Building, any of its systems, or
the Real Property, including the cost of electricity, gas, water, fuel, window
cleaning, janitorial service, insurance of all kinds carried in good faith by
Landlord and applicable to the Building or the Real Property, snow removal,
maintenance and cleaning of the parking lot, landscape maintenance (including
replanting and replacing flowers and other plantings), painting or repainting or
redecorating of the public areas, maintenance of equipment and replacement of
worn out mechanical or damaged equipment, uniforms, management fees, typical and
customary office expenses, building supplies, sundries, sales or use tax on
supplies or services, wages, salaries and other compensation, including
applicable payroll taxes and benefits, of all persons engaged by Landlord for
the operation, maintenance and repair of the Building and the Real Property
including independent contractors' fees, replacement cost of tools and
equipment, legal and accounting expenses, and any other expenses or costs, which
in accordance with generally accepted accounting principles and the standard
management practices for office buildings comparable to the Building would be
considered as an expense of operating, maintaining, or repairing the Building
and the Real Property. Excluded from Landlord's Operating Expenses are:
 

-10-

--------------------------------------------------------------------------------





 

 
(a)
Repairs or other work occasioned by fire, windstorm or other casualty for which
there is insurance coverage (to the extent of such coverage) or by the exercise
of eminent domain or any expenditures for which Landlord is reimbursed from any
source.

 

 
(b)
With respect to present or prospective tenants or other occupants of the
Building, all costs, including leasing commissions and attorneys’ fees incurred
by Landlord in connection with the negotiations and transactions with such
persons.

 

 
(c)
With respect to present or prospective tenants or other occupants of the
Building, renovating or otherwise improving or decorating, painting or
redecorating space for such persons.

 

 
(d)
Landlord’s cost of electricity and other services that are sold to tenants and
for which Landlord is entitled to be reimbursed by tenants as an additional
charge or rental over and above the basic rent payable under the lease with such
tenant.

 

 
(e)
Costs incurred by Landlord for alterations or improvements which are considered
capital improvements or replacements under the Internal Revenue Code and
generally accepted accounting principles, except where such capital improvement
or replacement is made as a cost savings measure in which case such capital
expenditure, together with interest thereon at 8% per annum, shall be amortized
and charged to Tenant over the useful life of such improvement or replacement.

 

 
(f)
Depreciation and amortization except as provided above.

 

 
(g)
The costs of all services furnished to any other tenant of the Building on a
“rent inclusion” basis which are not provided to Tenant on such basis.

 

 
(h)
Legal fees and related legal costs, together with any damages awarded Tenant or
any other tenants, incurred by Landlord due to the violation by Landlord or any
other tenant of the terms and conditions of any lease of space in the Building.

 

 
(i)
Overhead and profit increment paid to subsidiaries or affiliates of Landlord for
services on or to the Real Property, to the extent only that the costs of such
services exceed reasonable costs of such services were they not rendered by a
subsidiary or affiliate.

 

 
(j)
Interest on debt or amortization payments on any mortgage or mortgages, and
rental under any ground or underlying lease or leases.

 

 
(k)
Any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord.

 

 
(l)
All items and services for which any tenant reimburses Landlord or pays third
persons.

 

 
(m)
Advertising and promotional expenditures.

 

 
(n)
Any costs, fines or penalties incurred due to violations by Landlord of any
governmental rule or authority.

 

 
(o)
Management fees to the extent they exceed similar costs incurred in comparable
office buildings in the area.

 

 
(p)
Costs for sculpture, paintings or other objects of art.

 

 
(q)
Wages, salaries, or other compensation paid to any executive employees above the
grade of building superintendent or building manager.

 

 
(r)
Financing costs, including but not limited to points, commitment fees and legal
fees incurred in connection therewith.

 

 
(s)
Costs incurred to test, survey, clean up, contain, abate, remove or otherwise
remedy hazardous or toxic materials or asbestos-containing materials or the cost
of any environmental site assessment.

 

 
(t)
Costs arising from Landlord’s charitable or political contribution.

 

 
(u)
Insurance premiums to the extent any tenant causes Landlord’s existing insurance
premiums to increase or requires Landlord to purchase additional insurance.

 
 

-11-

--------------------------------------------------------------------------------





7.4           LANDLORD'S STATEMENTS


7.4.1 On or about May first of each year of the Term, or within a reasonable
period of time thereafter, Landlord shall submit to Tenant a statement
("Landlord's Statement") showing in reasonable detail Landlord's Operating
Expenses and Real Estate Taxes during the preceding calendar year. Within twenty
(20) days next following the submission of a Landlord's Statement which shows
that Landlord's Operating Expenses and/or the Real Estate Taxes for the calendar
year exceeded Landlord's Operating Expenses for the Base Operating Year and/or
Landlord's Real Estate Taxes for the Base Tax Year, respectively, Tenant shall
pay to Landlord, Tenant's Proportionate Share of the amount by which Landlord's
Operating Expenses for the Base Operating Year and/or Landlord's Real Estate
Taxes for the Base Tax Year, respectively, were exceeded, less the amount of any
Estimated Payments made by Tenant for such year pursuant to Section 7.4.2.
Provided Tenant pays its Proportionate Share of said amount in accordance with
the terms herein, Tenant or its representative shall have the right to examine
Landlord's books and records with respect to the items in the foregoing
Landlord's Statement during normal business hours at any time within thirty (30)
days following the delivery by Landlord to Tenant of such Landlord's Statement.
Tenant's failure to inspect during said time period shall be deemed a waiver of
Tenant's right to so inspect and Tenant waives its right to request any such
inspection after said thirty (30) day period. Unless Tenant shall take written
exception to any item contained therein within thirty (30) days after the
delivery of same, such Landlord's Statement shall be considered as final and
accepted by Tenant and Tenant waives its right to take exception after said
thirty (30) day period. In the event Tenant takes timely written exception to
any item contained in Landlord's books and records with respect to the items in
the foregoing Landlord's Statement, any payment made in accordance with this
Paragraph 7.4.1 shall be deemed made in protest to the extent of such exception.


7.4.2 On the first day of each month following the submission of any Landlord's
Statement which shows that Tenant is obligated to pay Additional Rent pursuant
to this ARTICLE, Tenant shall pay to Landlord, on account of its potential
obligation to pay such Additional Rent for the calendar year following the
calendar year for which such Landlord's Statement shall have been rendered, a
sum equal to one-twelfth (1/12) of the amount which the Tenant shall have paid
as such Additional Rent for such prior calendar year (“Estimated Payments”).
Such Estimated Payments shall be due with each monthly installment of Basic Rent
until submission of the next succeeding Landlord's Statement and shall be
collectible by Landlord as Additional Rent. However, the Landlord may, at its
election from time to time, revise the monthly Estimated Payments based on the
Landlord's operating budget for the year to which the Estimated Payments apply
(Budget Billing). The revised Estimated Payments may begin on January 1 of the
subject year or thereafter whenever such revised Estimated Payments are
determined with an appropriate retroactive adjustment to January 1 of that year.


7.4.3 In each Landlord's Statement there shall be a reconciliation as follows:
Tenant shall be charged with any Additional Rent shown on such Landlord's
Statement, which charge shall be reduced by the aggregate amount of Estimated
Payments, if any, paid by Tenant on account thereof. Tenant shall pay any net
balance due to Landlord within thirty (30) days as set forth above; any
overpayment shall be applied by Landlord against the next accruing monthly
installment of Additional Rent, or shall be paid over to Tenant upon termination
of this Lease, subject to Landlord's rights and remedies hereunder.


7.4.4 Any increase or decrease in Additional Rent under this ARTICLE shall be
prorated for the final calendar year of the Term if such year covers a period of
less than twelve (12) months. In no event shall any adjustment in Tenant's
obligation to pay Additional Rent under this ARTICLE result in a decrease in the
Basic Rent payable hereunder. Tenant's obligation to pay Additional Rent and
Landlord's obligation to credit to Tenant any amount referred to in this ARTICLE
for the final year of the Term shall survive the expiration or termination of
this Lease.




ARTICLE VIII


8.             RULES AND REGULATIONS


8.1 Tenant, on behalf of itself and its employees, agents, servants, invitees,
and licensees, agrees to comply with the Rules and Regulations with respect to
the Real Property which are set forth at the end of this Lease and which are
expressly made a part hereof. Landlord shall have the right to make reasonable
amendments thereto from time to time for the safety, care, and cleanliness of
the Real Property, the preservation of good order therein, and the general
convenience of all the tenants and Tenant agrees to comply with such amended
Rules and Regulations, after thirty (30) days written notice thereof from
Landlord. All such amendments shall apply to all tenants in the Building, and
will not materially interfere with the use and enjoyment of the Premises or the
parking lot by Tenant. Landlord shall not apply the Rules and Regulations in a
manner which discriminates against Tenant.

-12-

--------------------------------------------------------------------------------









ARTICLE IX


9.            LANDLORD'S RIGHT OF ENTRY


9.1 Landlord and Landlord's agents and representatives shall have the right to
enter into or upon the Premises, or any part thereof, at all reasonable hours
for the following purposes: (1) examining the Premises; (2) making such repairs
or alterations therein as may be necessary in Landlord's sole judgment for the
safety and preservation thereof; (3) erecting, maintaining, repairing, or
replacing wires, cables, conduits, vents or plumbing equipment running in, to,
or through the Premises; (4) showing the Premises to prospective purchasers or
lessees of the Building or to prospective mortgagees or to prospective assignees
of any such mortgagees or others; or (5) showing the Premises to prospective new
tenants of the Premises during the last six (6) months of the Term. However,
Landlord shall give Tenant reasonable prior notice, oral or otherwise, before
commencing any non-emergency repair or alteration.


9.2 Landlord may enter upon the Premises at any time in case of emergency
without prior notice to Tenant.


9.3 Landlord, in exercising any of its rights under this ARTICLE IX, shall not
be deemed guilty of an eviction, or disturbance of Tenant's use or possession of
the Premises and shall not be liable to Tenant for same, (except for Landlord’s
gross negligence or willful misconduct). The Basic Rent and Additional Rent as
defined in this Lease shall in no way abate while said repairs or alterations
are being made. Landlord shall use commercially reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Premises in exercising its
rights pursuant to Section 9.1; provided, however, Landlord shall not be
obligated to employ labor at overtime or other premium pay rates or incur any
other expenditure.


9.4 All work performed by or on behalf of Landlord in or on the Premises
pursuant to this ARTICLE IX shall be performed with as little inconvenience to
Tenant's business as possible, and in such manner as not unreasonably to
interfere therewith.




ARTICLE X


10.
MAINTENANCE BY TENANT



10.1 Tenant shall take good care of the Premises throughout the Term and shall
preserve same in the condition delivered to Tenant on the Commencement Date,
normal wear and tear excepted. Tenant agrees to be responsible for the cost of
maintenance or repair of any plumbing exclusively serving the Premises. Tenant
further agrees not to injure, overload, deface, or commit waste of the Premises,
the Building or the Real Property. Tenant shall be responsible for all injury or
damage of any kind or character to the Real Property, including the windows,
floors, walls, ceilings, lights, electrical equipment, and HVAC equipment,
caused by Tenant or by anyone using or occupying the Premises by, through, or
under the Tenant. Landlord shall repair the same and Tenant shall pay the costs
incurred therefore to Landlord immediately upon demand. If the Premises become
infested with vermin, Tenant shall, at Tenant's expense, cause the same to be
exterminated from time to time to the satisfaction of Landlord and shall employ
such extermination as shall be approved by Landlord. Tenant shall be responsible
for the cost of maintenance and repair of all plumbing and related equipment
which is within the Premises.


10.2
MAINTENANCE BY LANDLORD



10.2.1 Landlord shall be responsible for making all Structural Repairs and shall
maintain, repair and replace all Building systems, including, but not limited
to, plumbing, heating, air conditioning, electrical, and mechanical fixtures
(exclusive of (a) starters, ballasts, fluorescent lamps, and (b) electrical and
mechanical fixtures or plumbing installed by or on behalf of Tenant) which shall
be standard for the Building, when required, and maintain and make repairs to
the parking area and the exterior of the Building, except those repairs or
replacements arising from the negligence of Tenant, its agents, servants,
employees, licensees, or invitees, which shall be the sole responsibility of
Tenant. This paragraph shall not be construed to prohibit Landlord from
including the costs paid or incurred hereunder as "Landlord Operating Expenses"
when appropriate under the provisions of ARTICLE VII.

-13-

--------------------------------------------------------------------------------







ARTICLE XI


11.           ALTERATIONS OR IMPROVEMENTS BY TENANT


11.1 Tenant shall make no changes in or to the Premises of any nature without
Landlord's prior written consent. Subject to the aforementioned consent of
Landlord, Tenant at Tenant's sole expense, may hire contractors approved by
Landlord, or Landlord may elect, on Tenant’s behalf, to make such alterations,
installations, additions, or improvements in or to the Premises (collectively
"Tenant Alterations") which are non-structural and which do not affect utility
services, plumbing, electrical lines, sprinkler systems, HVAC systems or any
other mechanical systems, in or to the Premises or Building or which involve any
drywall construction. Landlord shall respond to any request for approval of
Tenant Alterations within thirty (30) days after such request, and as to any
Tenant Alterations with respect to which, in accordance with good construction
practice, plans and specifications are customarily prepared or are required to
be filed with a Governmental Authority, together with the plans and
specifications therefor (collectively, an “Alterations Request”), is submitted
to Landlord. If Landlord fails to respond to Tenant’s Alterations Request within
such 30-day period, then as Tenant’s sole remedy, Tenant shall have the right to
provide Landlord with a second request for approval (a “Second Approval
Request”), which shall specifically identify the Tenant Alterations to which
such request relates, and set forth in bold capital letters the following
statement: IF LANDLORD FAILS TO RESPOND WITHIN 5 BUSINESS DAYS AFTER RECEIPT OF
THIS NOTICE, THE ALTERATION PLANS SPECIFICALLY DESCRIBED HEREIN SHALL BE DEEMED
APPROVED AND TENANT SHALL BE ENTITLED TO COMMENCE CONSTRUCTION OF THE
ALTERATIONS IN ACCORDANCE WITH THE ALTERATION PLANS PREVIOUSLY SUBMITTED TO
LANDLORD AND TO WHICH LANDLORD HAS FAILED TO TIMELY RESPOND, SUBJECT, HOWEVER,
TO THE OTHER TERMS AND CONDITIONS OF THE LEASE. If Landlord fails to respond to
a Second Approval Request within five (5) Business Days after receipt by
Landlord, then as Tenant’s sole remedy, the Alterations Request shall be deemed
to be approved by Landlord, provided that Tenant shall otherwise have complied
with and otherwise shall comply with all applicable provisions of this Lease
relating to the performance of such Alterations. All such Tenant Alterations
shall, upon installation, become the property of Landlord and shall remain upon
and be surrendered with the Premises, unless otherwise required by Landlord to
be removed by Tenant upon the expiration or termination of this Lease, or unless
Tenant, by notice to Landlord no later than thirty (30) days prior to the
Termination Date, requests Landlord's consent to remove same. Notwithstanding
the foregoing, simultaneously with submitting to Landlord any Alterations
Request, Tenant may submit to Landlord a notice in writing (using bold letters)
requesting Landlord to notify Tenant whether Landlord shall require Tenant, on
the Termination Date or sooner termination of this Lease, to remove the
specified Tenant Alterations depicted in such Alterations Request as provided in
this Section (an “Alteration Removal Request”). If Tenant fails to so submit
such Alteration Removal Request, and if the Tenant Alterations are in fact made
(it being agreed that such Tenant Alterations shall be subject to the terms and
provisions of this Lease), Landlord shall have the option to require Tenant, on
the Termination Date or sooner termination of the Term, to remove all or any of
the Tenant Alterations shown on such Alterations Request. If Landlord does not
respond to the Alteration Removal Request at the time that Landlord approves the
Tenant Alterations, then as Tenant’s sole remedy, Tenant shall have the right to
provide Landlord with a second Alteration Removal Request (a “Second Alteration
Removal Request”), which shall specifically identify the Tenant Alterations to
which such request relates, and set forth in bold capital letters the following
statement: IF LANDLORD FAILS TO RESPOND WITHIN 5 BUSINESS DAYS AFTER RECEIPT OF
THIS NOTICE, TENANT SHALL NOT BE REQUIRED, AT THE EXPIRATION OR SOONER
TERMINATION OF THE TERM OF THE LEASE, TO REMOVE THE SPECIFIED ALTERATIONS OR
RESTORE THE PREMISES AS PROVIDED IN THE LEASE. If Landlord shall respond to the
Alteration Removal Request or a Second Alteration Removal Request, Landlord
shall state in such response whether or not Tenant shall be required, at the
Termination Date or sooner termination of this Lease, to remove such Tenant
Alterations as provided in this Section. If Landlord fails to respond to a
Second Alteration Request within five (5) Business Days after receipt of same by
Landlord, then as Tenant’s sole remedy Landlord shall be deemed to have agreed
that Tenant shall not be required to remove the specified Tenant Alterations at
the Termination Date or sooner termination of this Lease. If Landlord, in a
timely manner, shall respond to an Alteration Removal Request or a Second
Alteration Removal Request, then Tenant’s obligations to remove such Tenant
Alterations and restore the Premises shall be as set forth in Landlord’s
response. If Landlord requires or consents to Tenant’s request for the removal
of Tenant’s Alterations, the same shall be removed from the Premises by Tenant
prior to the Termination Date at Tenant's sole expense. Nothing in this ARTICLE
shall be construed to give Landlord title to or to prevent Tenant's removal of
trade fixtures, movable office furniture and equipment. Upon removal of any such
or any Tenant Alterations from the Premises or upon removal of any other
installation as may be permitted by Landlord, Tenant shall immediately and at
its expense, repair and restore the Premises to the condition existing prior to
such Tenant Alteration. Tenant shall take care during such removal, and Tenant
shall repair any damage to the Premises or to the Real Property incurred during
such removal. All property permitted or required to be removed by Tenant at the
end of the Term which remains on the Premises after the Termination Date shall
be deemed abandoned and may, at the election of Landlord, either be retained as
Landlord's property or may be removed from the Premises by Landlord at Tenant's
expense.

-14-

--------------------------------------------------------------------------------





11.2 Prior to the commencement of any Tenant Alteration, Tenant shall at its
sole expense, obtain all required permits, approvals, and certificates required
by all Governmental Authorities, if any, and upon completion of the alteration,
certificates of final approval thereof. Tenant shall deliver to Landlord
promptly upon its receipt copies of same. Tenant shall carry and will cause
Tenant's contractors and subcontractors to carry such workman's compensation,
general liability, personal and property damage insurance as required by law and
in amounts no less than the amounts set forth in ARTICLE XXXI below.


11.3 Upon completion of any Tenant Alterations, Tenant shall promptly deliver to
Landlord (i) an unconditional, final Certificate of Occupancy, if required by
the applicable Governmental Authority, (ii) "as-built" final plans and drawings
identical to those upon which Landlord granted its approval (if applicable) and
(iii) if the Tenant Alteration is of a type that is customarily supervised by an
architect in accordance with good construction practice, Tenant's architect's
certification that the alterations as completed conform with all applicable
local, county state and/or federal statutes, ordinances, rules, regulations and
codes including, but not limited to the orders, rates and regulations of the
National and local Boards of Fire Underwriters and any other body or bodies
hereinafter exercising similar functions.




ARTICLE XII


12.
ASSIGNMENT AND SUBLETTING



12.1 Subject to the provisions of Section 12.13, Tenant for itself, its heirs,
distributees, successors, and assigns, expressly covenants that it shall not
directly or indirectly by operation of law, merger, consolidation,
reorganization, dissolution, change of majority ownership of Tenant, or
otherwise, assign (which for purposes of this Lease, shall include any such
merger, consolidation, reorganization, dissolution or change of ownership of
Tenant), mortgage, or encumber this Lease, or any part thereof, or permit the
Premises to be used by others without the prior written consent of Landlord in
each instance. Any attempt to do so by the Tenant shall be void. The consent by
Landlord to any assignment, mortgage, encumbrance, subletting, or use of the
Premises by others shall not constitute a waiver of Landlord's right to withhold
its consent to any other assignment, mortgage, encumbrance, subletting or use of
the Premises by others. Without the prior written consent of Landlord, this
Lease and the interest of Tenant therein or any assignee of Tenant therein,
shall not pass by operation of law, and shall not be subject to garnishment or
sale under execution in any suit or proceeding which may be brought against or
by Tenant or any assignee of Tenant.


12.2 Landlord covenants and agrees that it will not unreasonably withhold,
condition or delay its consent to Tenant's assigning or subletting all or a part
of the Premises; provided, however, (1) that Tenant shall not be in default,
beyond any applicable notice and cure periods, under any of the terms,
covenants, conditions, provisions, and agreements of this Lease at the time of
any notice or request for consent under the terms of this ARTICLE or at the
effective date of such subletting or assigning; and (2) that such subletting or
assigning shall not be made with a tenant who shall be or who shall seek to use
any portion of the Premises for a use incompatible with that customarily found
in first-class office buildings, and further provided, the Premises may not be
sublet or assigned to any employment agency, governmental department, labor
union office, doctor's or dentist's office, dance or music studio, school or
beauty salon and (3) that the proposed subtenant or assignee is not then an
occupant of any part of the Building or a party who dealt with Landlord or
Landlord's agent (directly or through a broker) with respect to space in the
Building during the 12 months immediately preceding Tenant's request for
Landlord's consent, provided Landlord shall have comparable space then
available, or to become available within four (4) months from the effective date
of the proposed assignment or subletting, for leasing for a comparable term.


12.3 If Tenant requests Landlord's consent to an assignment of this Lease or a
subletting of all or any part of the Premises, Tenant shall submit to Landlord:
(1) the name and address of the proposed assignee or subtenant; (2) the terms of
the proposed assignment or subletting; (3) the nature of the proposed assignee's
or subtenant's business; and (4) such information as to the proposed assignee's
or subtenant's financial responsibility and general reputation as Landlord may
reasonably require.

-15-

--------------------------------------------------------------------------------





12.4 Upon the receipt of such request and information from Tenant, Landlord
shall have the option to be exercised in writing within thirty (30) days after
such receipt, to either (1) cancel and terminate this Lease, if the request is
to assign this Lease or to sublet all of the Premises for a term ending within
twenty-four (24) months of the Termination Date, or if the request is to sublet
a portion of the Premises only, for a term ending within twenty four (24) months
of the Termination Date, to cancel and terminate this Lease with respect to such
portion, in each case as of the date set forth in Landlord's notice of exercise
of such option, which date shall be no less than thirty (30) days after delivery
of such notice; or (2) to grant said request; or, (3) to deny such request.


12.5 In the event Landlord shall cancel this Lease, Tenant shall surrender
possession of the Premises, or the portion of the Premises which is the subject
of the request, as the case may be, on the date set forth in such notice in
accordance with the provisions of this Lease relating to surrender of the
Premises. If the Lease shall be canceled as to a portion of the Premises only,
the Basic Rent and Additional Rent payable by Tenant hereunder shall be reduced
proportionately according to the ratio that the number of square feet in the
portion of space surrendered bears to the square feet in the Rentable Area of
the Premises.


12.6 In the event that Landlord shall consent to a sublease or assignment
pursuant to the request from Tenant, Tenant shall cause to be executed by its
assignee or subtenant an agreement to perform faithfully and to assume and be
bound by all of the terms, covenants, conditions, provisions, and agreements of
this Lease for the period covered by the assignment or sublease and to the
extent of the space sublet or assigned. An executed copy of each sublease or
assignment and assumption of performance by the sublessee or assignee, on a form
acceptable to Landlord, shall be delivered to Landlord on or before the
commencement of occupancy set forth in such assignment or sublease. No such
assignment or sublease shall be binding on Landlord until Landlord has received
such copies as required herein.


12.7 In no event shall any assignment or subletting (whether or not Landlord may
have consented), release or relieve Tenant from its obligations to fully perform
all of the terms, covenants, and conditions of this Lease on its part to be
performed.


12.8 Without otherwise restricting the grounds upon which Landlord may otherwise
withhold its consent, Landlord shall not be deemed to have unreasonably withheld
its consent to such an assignment or subletting if "Landlord Consent
Requirements" are not satisfied. Furthermore, Landlord may withhold its consent
if, in its judgment, it determines that:


12.8.1 The proposed new use of the Premises is not, in Landlord's reasonable
opinion, appropriate for the Building or in keeping with the character of the
existing tenancies or is expressly prohibited under the terms of this Lease.


12.8.2 The proposed assignee's use or occupancy will make unreasonable or
excessive demands on the Building's services, maintenance or facilities or will
cause excessive traffic or unacceptable increase in density of traffic of the
building.


12.8.3 Less than fifty (50%) percent of the Rentable Area Of The Building is
then rented.


12.9 As used herein, "Landlord's Consent Requirements" shall mean the following
minimum requirements which must be met by Tenant before Landlord shall consent
to an assignment or subletting of all or part of the Premises:


12.9.1 There shall be at any one time no more than two (2) occupants (including
Tenant) of the Premises.


12.9.2 The assignment or subletting shall be for not less than 3,000 square feet
of Rentable Space of the Premises, provided that the location of any demising
walls shall be subject to Landlord’s approval and no demising wall shall be
constructed in connection with any sublease for a term of less than 24 months.




12.10 If Landlord shall consent to any subletting or assignment, in accordance
with the terms of this ARTICLE, fifty (50%) percent of any rents or other
consideration received by the Tenant in excess of the rents or other sums
required to be paid by Tenant to Landlord, shall be paid by Tenant to Landlord.

-16-

--------------------------------------------------------------------------------





12.11 Tenant shall reimburse Landlord for Landlord's reasonable out-of-pocket
costs and expenses (including without limitation the reasonable charges of any
outside architectural, engineering, accounting or legal professionals retained
by Landlord to review the proposed assignment or sublease, if any) incurred by
Landlord in connection with any proposed subletting or assignment by Tenant. The
amount of such costs and expenses shall be deemed to be Additional Rent under
the terms of this Lease and shall be payable by Tenant upon demand, regardless
of whether Landlord consents to or denies such assignment or sublease or elects
to cancel this Lease as provided in paragraph 12.4 above.


12.12 Neither the Tenant nor any other person having an interest in the
possession, use, occupancy or utilization of the Premises or any other portion
of the Real Property shall enter into any lease, sublease, license, concession
or other agreement for the use, occupancy or utilization of space in the
Premises or any other portion of the Real Property which provides for any rental
or other payment for such use, occupancy or utilization based in whole or in
part upon the net income or profits derived from any person from the space in
the Premises or any other portion of the Real Property so leased, used, occupied
or utilized, other than an amount based upon a fixed percentage or percentages
of gross receipts or gross sales.
 
12.13 If Tenant is a corporation, the transfer by one or more transfers,
directly or indirectly, by operation of law or otherwise, of a majority of the
stock of Tenant shall be deemed a voluntary assignment of this Lease; provided,
however, that the provisions of this Article shall not apply to the transfer of
shares of stock of Tenant if and so long as Tenant is publicly traded on a
nationally recognized stock exchange. For purposes of this Section the term
“transfers” shall be deemed to include the issuance of new stock or of treasury
stock which results in a majority of the stock of Tenant being held by a any
individual(s) or entity(ies) that do not hold a majority of the stock of Tenant
on the date hereof. If Tenant is a partnership, limited, liability company or
other entity, the transfer by one or more transfers, directly or indirectly, by
operation of law or otherwise, of a majority of the beneficial ownership
interest in such entity shall be deemed a voluntary assignment of this Lease.
Notwithstanding the foregoing, Landlord’s consent shall not be required for (a)
a merger or consolidation of Tenant into or with another entity, or (b) an
assignment of this Lease to an entity acquiring all or substantially all of
Tenant’s assets or (c) an entity which Controls, is Controlled by or is under
Common Control with, Tenant, so long as (i) such transfer was made for a
legitimate independent business purpose and not for the purpose of transferring
this Lease, (ii) the successor to Tenant has a net worth computed in accordance
with generally accepted accounting principles at least equal to the greater of
(A) the net worth of Tenant immediately prior to such merger, consolidation or
transfer, and (B) the net worth of the original Tenant on the date of this
Lease, (iii) proof satisfactory to Landlord of such net worth is delivered to
Landlord at least ten (10) days prior to the effective date of any such
transaction, and (iv) Landlord is provided with at least ten (10) days prior
notice of such transaction.
 


ARTICLE XIII


13.
SURRENDER



13.1 Upon the termination of the Term or prior expiration of this Lease, Tenant
shall peaceably and quietly quit and surrender to Landlord the Premises, broom
clean, in as good condition as on the Commencement Date, normal wear and tear,
repairs and replacements by Landlord, alterations, additions, and improvements
permitted hereunder, and damage by fire or other casualty, excepted, free and
clear of all occupancies. Tenant's obligations to observe or perform this
covenant shall survive the Termination Date or prior expiration of the Term. If
the Termination Date falls on a Sunday or a legal holiday, this Lease shall
expire at 12 noon on the business day first preceding said date.




ARTICLE XIV


14.
HOLDING OVER



14.1 If Tenant holds possession of the Premises beyond the Termination Date or
prior expiration of the Term, Tenant shall become a tenant from month-to-month
at the Basic Rent and Additional Rent payable hereunder during the last year of
the Term, multiplied by the following percentages: 150% for the first 30 days of
such holdover and 200% thereafter, and upon all other terms and conditions of
this Lease, and shall continue to be such month-to-month tenant until such
tenancy shall be terminated by Landlord and such possession shall cease. Nothing
contained in this Lease shall be construed as a consent by Landlord to the
occupancy or possession by Tenant of the Premises beyond the Termination Date or
prior expiration of the Term, and Landlord, upon said Termination Date or prior
expiration of the Term shall be entitled to the benefit of all legal remedies
that now may be in force or may be hereafter enacted relating to the speedy
repossession of the Premises. In addition, if such holdover shall continue for
fifteen (15) days or more, Tenant shall indemnify and hold Landlord harmless
from and against any loss, cost, liability or expense, including, but not
limited to, attorney’s fees resulting from such failure to vacate and also
including any claims made by any succeeding tenant founded on such failure to
vacate.

-17-

--------------------------------------------------------------------------------







ARTICLE XV


15.1
LANDLORD'S SERVICES



15.1.1 Landlord shall furnish to Tenant the services set forth in this Lease,
the Rules and Regulations and the Building Maintenance Specifications annexed
hereto as services which are covered by the Basic Rent and Additional Rent.


15.1.2 Air heating and air cooling shall be furnished in accordance with the
specifications set forth in paragraph 2E of the Workletter, only between the
hours of 8:00 a.m. and 6:00 p.m. Mondays through Fridays, Saturdays 8:00 a.m.
until 1:00 p.m., Sundays and Building Holidays excluded. Air cooling shall be
provided only from April 1st through October 15th, and then only when weather
conditions require.


15.1.3 If Tenant shall request the use of air heating or cooling at any times
other than the hours provided in Section 15.1.2 for such service, Landlord shall
furnish such to Tenant provided that: (1) Tenant pays to Landlord as Additional
Rent, together with the next monthly installment of Basic Rent, the special
overtime charge of Sixty-Five ($65.00) Dollars per hour therefor, subject to
prorated increase in the charge and surcharge for electric energy by the public
utility supplying same to the Building; and (2) Tenant's written request shall
be received by Landlord by 1:00 p.m. of the day before such service is required.


15.1.4 Tenant shall reimburse Landlord for Landlord’s cost of removal from the
Premises, the Building or the Real Property, of any refuse and rubbish of Tenant
in excess of such refuse and rubbish incident to the ordinary office use of the
Premises as permitted by this Lease and Tenant shall pay all bills therefore
within ten (10) days after same are rendered. In addition, Tenant shall
reimburse Landlord for the cost to Landlord of replacement of light and
fluorescent light bulbs after the first year of the Term.


15.2
ELECTRICITY



15.2.1 Throughout the Term, Landlord agrees to redistribute electrical energy to
the Premises (not exceeding the present electrical capacity at the Premises),
upon the following terms and conditions: (1) Tenant shall pay for such
electrical energy as provided by this paragraph 15.2.1; (2) Landlord shall not
be liable in any way to Tenant, Tenant's agents, servants, employees, invitees
or licensees, for any loss, damage, or expense which Tenant, Tenant's agents,
servants, employees, invitees or licensees, may sustain or incur as a result of
any failure, defect, or change in the quantity or character of electricity
furnished to the Premises, except to the extent caused by Landlord’s gross
negligence or willful misconduct, or if such quantity or character of
electricity furnished to the Premises is no longer available or suitable for
Tenant's requirements or due to any cessation, diminution or interruption of the
supply thereof; (3) Tenant’s consumption of electricity shall be measured by the
submeter currently installed in the Premises which submeter shall measure only
the electricity consumed in the Premises (the reading of which submeter shall be
paid for by Tenant), and Tenant shall pay for its consumption of electricity as
shown on such submeter at the rate paid by Landlord from time to time to the
public utility company, within ten (10) days after Landlord gives Tenant an
invoice therefor. The submeter shall not be removed by Tenant upon its surrender
of the Premises. If Tenant leases any space in the Building in addition to the
Premises and Tenant’s electrical usage in such space is not measured by the
submeter Landlord shall have the right, at Tenant’s expense, to cause an
independent electrical engineering consultant selected by Landlord and
reasonably acceptable to Tenant, to make a survey of the electric power demand
of the electric lighting fixtures and the electric equipment of Tenant used in
such space to determine the average monthly electric consumption thereof. The
findings of said consultant as to the average monthly electric consumption of
Tenant shall be conclusive and binding on the parties hereto. Landlord shall
have the right at any time during the Term, at Tenant's expense, to cause such
non-submetered electrical usage in such space to be re-surveyed. In the event
that such re-survey shall indicate increased or decreased electrical consumption
from that established by the prior survey, there shall be an appropriate
adjustment in the amount paid by Tenant to Landlord for Tenant's electrical
consumption in accordance with the results of the new survey, as well as an
adjustment retroactive to the date of Tenant's increase or decrease in
electrical consumption, as established by the prior survey. All such amounts
shall be treated as Additional Rent due hereunder; (4) in the event that there
shall be an increase or decrease in the rate schedule of the public utility for
the supply of electric energy to the Building or the imposition of any tax with
respect to such electric energy or increase in such tax following the
Commencement Date, the Additional Rent payable hereunder shall be equitably
adjusted to reflect the resulting increase, decrease, or tax; (5) Tenant shall
be responsible for replacing all light bulbs, fluorescent lamps, non-building
standard lamps and bulbs, and all ballasts used by Tenant in the Premises.

-18-

--------------------------------------------------------------------------------





15.2.2 Tenant covenants that its use of electricity in the Premises shall be
limited to and for the operation of (1) the building standard lighting, and (2)
electric typewriters, calculators, copying machines, printers, computers, and
other typical office machines. Tenant shall not substantially increase its
electricity use through the addition of office equipment or machines without
first obtaining the written consent of Landlord.


15.2.3 In no event shall Landlord be required or obligated to increase the
electrical capacity of any portion of the Building’s system, or to provide any
additional wiring or capacity to meet Tenant’s additional requirements, if any,
beyond that which was servicing the Premises at the Commencement of the Lease
Term. Tenant’s use of electric energy in the Premises shall not at any time
exceed the capacity of any of the electrical conductors and equipment in or
serving the Premises. Tenant shall make no alteration to the existing electrical
equipment or connect any fixtures, appliances, or equipment in addition to the
equipment permitted in paragraph 15.2.2 above without the prior written consent
of Landlord in each instance. Should Landlord grant such consent, all additional
risers or other equipment required therefore shall be provided by Landlord and
the cost thereof shall be paid by Tenant upon Landlord's demand. As a condition
to granting such consent, Landlord shall require an increase in the Additional
Rent by an amount which will reflect the cost of the additional equipment and
service to be furnished by Landlord. If Landlord and Tenant agree to such
increase the Additional Rent increase shall be determined by an independent
electrical engineer, to be selected by Landlord and whose services shall be paid
for by Tenant.


15.2.4 Landlord reserves the right to discontinue furnishing electric energy to
the Premises at any time if directed to do so by any public utility company or
Governmental Authority to discontinue such service to the Building upon not less
than one hundred twenty (120) days written notice to Tenant (or such shorter
period of time as Landlord may be so directed), provided Tenant is able to
obtain electricity directly from the public utility company. If Landlord
exercises such right of termination, this Lease shall continue in full force and
effect and shall be unaffected thereby, except only that, from and after the
effective date of such termination, Landlord shall not be obliged to furnish
electric energy to Tenant and the Additional Rent (but not the Basic Rent) shall
be reduced by a sum per annum equal to the amount that represented the cost to
Landlord of such discontinued electricity for which Tenant had been obligated to
pay Additional Rent. If Landlord so discontinues furnishing electric energy to
Tenant, Tenant shall arrange to obtain electric energy directly from the public
utility company furnishing electric energy to the Building. Tenant may obtain
such electric energy by means of the then-existing Building system feeders,
risers, and wiring to the extent that the same are available, suitable, and safe
for such purposes. All meters and additional panel boards, feeders, risers,
wiring, and other conductors and equipment which may be required to obtain
electric energy from the public utility company shall be installed and
maintained by Tenant at its sole expense.


15.2.5 Landlord shall not be liable in the event of any interruption in the
supply of electricity, or for any consequence thereof and Tenant agrees that
such supply may be interrupted for inspection, repairs, replacement and in
emergencies.


15.2.6 The failure of Landlord to furnish any service hereunder shall not be
construed as a constructive eviction of Tenant and shall not excuse Tenant from
failing to perform any of its obligations hereunder and shall not give Tenant
any claims against Landlord for damages for failure to furnish such service.




 

-19-

--------------------------------------------------------------------------------


 
ARTICLE XVI


16.
QUIET ENJOYMENT



16.1 Landlord covenants and agrees that, upon the performance by Tenant of all
of the covenants, agreements, and provisions hereof on Tenant's part to be kept
and performed, Tenant shall have, hold, and enjoy the Premises, subject and
subordinate to the rights set forth in ARTICLE XXI, free from any interference
whatsoever by, from, or through the Landlord, or any person claiming through or
under Landlord; provided, however, that no diminution or abatement of the Basic
Rent, Additional Rent, or other payment to Landlord shall be claimed by or
allowed to Tenant for inconvenience or discomfort arising from the making of any
repairs, improvements or additions to the Premises or the Real Property, nor for
any space taken to comply with any law, ordinance, or order of any Governmental
Authority, except as and if expressly provided for herein.




ARTICLE XVII


17.
AIR AND LIGHT



17.1 This Lease does not grant any rights to air and light.




ARTICLE XVIII


18.
DEFAULT



18.1 Each of the following, whether occurring before or after the Commencement
Date, shall be deemed a Default by Tenant and a breach of this Lease: (1) the
filing of a petition by or against Tenant for adjudication as a bankrupt, or for
reorganization, or for arrangement under any bankruptcy act; (2) the
commencement of any action or proceeding for the dissolution or liquidation of
Tenant, whether instituted by or against Tenant, or for the appointment of a
receiver or trustee of the property of Tenant under any state or federal statute
for relief of debtors; (3) the making by Tenant of an assignment for the benefit
of creditors; (4) Intentionally Omitted; (5) the filing of a tax lien or a
mechanics' lien against any property of Landlord or Tenant, which filing is not
bonded or removed within thirty (30) days after written notice thereof from
Landlord; (6) Tenant's causing or permitting the Premises to be vacant, for a
period in excess of thirty (30) days after written notice thereof from Landlord;
(7) failure by Tenant to pay Landlord when due the Basic Rent, Additional Rent
or any other sum by the time required by the terms of this Lease which failure
is not cured within five (5) days after written notice thereof from Landlord;
and (8) a failure by Tenant in the performance of any other term, covenant,
agreement, or condition of this Lease on the part of Tenant to be performed,
which failure, if curable, is not cured within thirty (30) days (or such longer
period as may be necessary, so long as Tenant is diligently and continuously
undertaking such cure) after notice thereof from Landlord.


18.2 Notwithstanding anything herein to the contrary, Landlord shall not be
required to provide Tenant with more than two (2) notices of default with
respect to a default in the payment of Basic Rent or Additional Rent in any 12
consecutive month period during the Term of this Lease. Tenant herein waives any
notice requirements found elsewhere in this Lease beyond the number described
herein.




ARTICLE XIX


19.           LANDLORD'S RIGHTS UPON TENANT'S DEFAULT


19.1 Upon a Default by Tenant the following provisions shall apply and Landlord
shall have the rights and remedies set forth herein which rights and remedies
may be exercised upon or at any time following the occurrence of a Default
unless, prior to such exercise, the Default shall have been cured by Tenant in
all respects.


19.2 Landlord shall have the right to sue for unpaid Basic Rent, Additional Rent
and for all other sums owed to Landlord.




19.3 By notice to Tenant, Landlord shall have the right to terminate this Lease
as of a date specified in the notice of termination and in such case, Tenant's
rights, including any based on any option to renew, to the possession and use of
the Premises shall end absolutely as of the termination date specified in such
notice; and this Lease shall also terminate in all respects except for the
provisions hereof regarding Landlord's damages and Tenant's liabilities arising
prior to, out of and following the Default and the ensuing termination.

-20-

--------------------------------------------------------------------------------





Following such termination (as well as upon any other termination of this Lease
by expiration of the Term or otherwise) Landlord immediately shall have the
right to recover possession of the Premises; and to that end, Landlord may enter
the Premises and take possession, without the necessity of giving Tenant any
notice to quit or any other further notice, with or without legal process or
proceedings, and in so doing Landlord may remove Tenant's property (including
any improvements or additions to the Premises which Tenant made, unless made
with Landlord's consent which expressly permitted Tenant to not remove the same
upon expiration of the Term), as well as the property of others as may be in the
Premises, and make disposition thereof in such manner as Landlord may deem to be
commercially reasonable and necessary under the circumstances.


19.4 Unless and until Landlord shall have terminated this Lease under paragraph
19.3 above, Tenant shall remain fully liable and responsible to perform all of
the covenants and to observe all the conditions of this Lease throughout the
remainder of the Term; and, in addition and without regard to whether Landlord
shall have terminated this Lease, Tenant shall pay to Landlord, upon demand and
as Additional Rent, the total sum of all costs, losses and expenses, including
reasonable counsel fees, as Landlord incurs, directly or indirectly, because of
any Default having occurred.


If Landlord either terminates Tenant's right to possession without terminating
this Lease or terminates this Lease and Tenant's leasehold estate as above
provided, Landlord shall have the unrestricted right to relet the Premises or
any part(s) thereof to such tenant(s) on such provisions and for such period(s)
as Landlord may deem appropriate. Landlord shall be obligated to mitigate its
damages to the extent required by applicable law; provided, however, Landlord
shall have no obligation to have the Premises available for reletting or
otherwise endeavor to relet so long as Landlord (or any related entity) has
other comparable vacant space or property available for leasing to others and
Landlord's obligation to mitigate damages shall be limited to such efforts as
Landlord, in its sole reasonable judgment, deems appropriate.


19.5 The damages which Landlord shall be entitled to recover from Tenant shall
be the sum of:


(1) all Basic Rent, Additional Rent and other charges accrued and unpaid as of
the termination date; and


(2) (i) all costs and expenses actually incurred by Landlord in recovering
possession of the Premises, including removal and storage of Tenant's property,
improvements and alterations therefrom, (ii) the costs and expenses of restoring
the Premises to the condition in which the same were to have been surrendered by
Tenant as of the expiration of the Term, or, in lieu thereof, the costs and
expenses of remodeling or altering the Premises or any part for reletting the
same, (iii) the costs of reletting (exclusive of those covered by the foregoing
(ii)), including brokerage fees and reasonable counsel fees, and (iv) any
overhead expenses related to the vacancy of the Premises for each month or part
between the date of termination and the reletting of the entire Premises; and


(3) all Basic Rent, Additional Rent and other charges to the extent that the
amount(s) of Additional Rent or other charges have been determined otherwise
payable by Tenant over the remainder of the Term.




Less, deducting from the total determined under subparagraphs (1), (2), and (3)
all rent and all other Additional Rent to the extent determinable as aforesaid,
(to the extent that like charges would have been payable by Tenant) which
Landlord receives from other tenant(s) by reason of the leasing of the Premises
or part during or attributable to any period falling within the otherwise
remainder of the Term.


The damage sums payable by Tenant under the preceding provisions of this
paragraph 19.5 shall be payable on demand from time to time as the amounts are
determined.


In lieu of the damages payable in subparagraph (3) of this paragraph 19.5,
Landlord shall be entitled to recover from Tenant, in a single action, as
liquidated damages (in addition to the damages set forth in subparagraphs (1)
and (2) of this paragraph 19.5) an amount equal all Basic Rent and Additional
Rent for the period which otherwise would have constituted the unexpired portion
of the Term, which amounts shall be discounted to present value at a rate of
interest equal to 2% below the interest rate then announced by JPMorgan Chase
Bank, N.A. as its “Prime Rate” (or such other term as may be used by JPMorgan
Chase Bank, N.A., from time to time), provided that for the purpose of
calculating said liquidated damage amount, Additional Rent and other charges
shall be fixed, from the date of such election or commencement of reletting, as
the amount of Additional Rent and other charges which would have been paid by
Tenant, had Tenant not defaulted, as of the date of such election.

-21-

--------------------------------------------------------------------------------





19.6 Any sums payable by Tenant hereunder, which are not paid after the same
shall be due, shall bear interest from that day until paid at the rate of
interest stated at paragraph 1.3.


19.7 Landlord shall be entitled to injunctive relief in case of the violation,
or attempted or threatened violation, of any covenant, agreement, condition or
provision of this Lease, or to a decree compelling performance of any covenant,
agreement, condition or provision of this Lease.


19.8 In addition to any applicable lien, none of which are to be deemed waived
by Landlord, Landlord shall have, at all times, and Tenant hereby grants to
Landlord, a valid lien and security interest to secure payment of all rentals
and other sums of money becoming due under this Lease from Tenant, and to secure
payment of any damages or loss which Landlord may suffer by reason of the breach
by Tenant of any covenant, agreement or condition contained herein, upon all
goods, wares, equipment, fixtures, furniture, improvements and other personal
property of Tenant presently or which may hereafter be situated on the Premises,
and all proceeds therefrom, and such property shall not be removed therefrom
without the consent of Landlord until all arrearages in rent as well as any and
all other sums of money then due to Landlord hereunder shall first have been
paid and discharged and all covenants, agreements and conditions hereof have
been fully complied with and performed by Tenant. Upon the occurrence of an
event of default by Tenant, Landlord may, in addition to any other remedies
provided herein, enter upon the Premises and take possession of any and all
goods, wares, equipment, fixtures, furniture, improvements and other personal
property of Tenant situated on the Premises, without liability for trespass or
conversion, and sell the same at public or private sale, with or without having
such property at the sale, after giving Tenant reasonable notice of the time and
place of any public sale or of the time after which any private sale is to be
made, at which sale Landlord or its assigns may purchase unless otherwise
prohibited by law. Unless otherwise provided by law, and without intending to
exclude any other manner of giving Tenant reasonable notice, the requirement of
reasonable notice shall be met if such notice is given in the manner prescribed
in ARTICLE XXVI of this Lease at least five (5) days before the time of sale.
The proceeds from any such disposition, less any and all expenses connected with
the taking of possession, holding and selling of the property (including
reasonable attorney's fees and other expenses), shall be applied as a credit
against the indebtedness secured by the security interest granted herein. Any
surplus shall be paid to Tenant or as otherwise required by law; and Tenant
shall pay any deficiencies forthwith. Upon request by Landlord, Tenant agrees to
execute and deliver to Landlord a financing statement in form sufficient to
perfect the security interest of Landlord in the aforementioned property and
proceeds thereof under the provisions of the Uniform Commercial Code in force in
the State of New Jersey.


19.9 For the purpose of this ARTICLE XIX, in the event of Tenant’s voluntary or
involuntary bankruptcy, should the Tenant as Debtor-in-Possession or a Trustee
appointed by the Bankruptcy Court, attempt to provide adequate assurance of
Tenant’s ability to continue to operate out of the Premises, adequate assurance
shall mean to the extent permitted by law, at a minimum, the following:


(i) The Trustee or Debtor-in-Possession has and will continue to have sufficient
unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that the Trustee or
Debtor-in-Possession will have sufficient funds to fulfill the obligations of
Tenant under this Lease, and to keep the Demised Premises properly staffed with
sufficient employees to conduct a fully operational, actively promoted business
in the Premises; and


(ii) The Bankruptcy Court shall have entered an Order segregating sufficient
cash payable to Landlord and/or the Trustee or Debtor-in-Possession shall have
granted a valid and perfected first lien and security interest and/or mortgage
in property of Tenant, Trustee or Debtor-in-Possession, acceptable as to value
and kind to Landlord, to secure to Landlord the obligation of the Trustee or
Debtor-in-Possession to cure the monetary and/or non-monetary defaults under
this Lease within the time periods set forth above.


19.10 Notwithstanding anything to the contrary in this Lease, in no event shall
either party be liable to the other for special, indirect or consequential
damages except as provided in Section 14.1.





-22-

--------------------------------------------------------------------------------


 
ARTICLE XX


20.      LANDLORD'S REMEDIES CUMULATIVE; EXPENSES


20.1 All rights and remedies of Landlord herein enumerated shall be cumulative,
and none shall exclude any other right or remedy allowed by law. For the
purposes of any suit brought or based hereon, at Landlord's option, this Lease
shall be construed to be a divisible contract, to the end that if Landlord so
elects successive actions may be maintained on this Lease as successive periodic
sums mature hereunder.


20.2 Tenant shall pay, upon demand, all of Landlord's costs, charges and
expenses, including reasonable fees of counsel, agents and others retained by
Landlord, actually incurred in enforcing Tenant's obligations hereunder.




ARTICLE XXI


21.           SUBORDINATION, ESTOPPEL AND ATTORNMENT


21.1 This Lease is subject and subordinate to the lien of any and all mortgages
(which term shall include both construction and permanent financing and shall
include deeds of trust and similar security instruments) and all ground or other
underlying leases from which Landlord's title is derived (“ground leases”) which
may now or hereafter encumber or otherwise affect the Real Property or
Landlord's leasehold therein, and to any and all renewals, extensions,
modifications, recasting or refinancing thereof. This clause shall be self
operative and no further instrument of subordination need to be required by any
mortgagee, trustee or ground lessee. Nevertheless, if requested by Landlord,
Tenant shall promptly execute such subordination certificate or other
subordination document requested. Tenant agrees that if any proceedings are
brought for the foreclosure of any such mortgage, Tenant if requested to do so
by the purchaser at the foreclosure sale or the grantee of any deed given in
lieu of foreclosure, shall attorn to such purchaser or grantee, shall recognize
the purchaser or grantee as the Landlord under this Lease, and shall make all
payments required hereunder to such new Landlord without any deduction or
set-off or any kind whatsoever. Tenant agrees that if any proceedings are
successfully brought for the termination of any ground lease, or if any other
remedy is successfully exercised by any ground lessor whereby the ground lessor
succeeds to the interests of tenant under the ground leases, Tenant, if
requested to do so by the ground lessor, shall attorn to the ground lessor,
shall recognize the ground lessor as the Landlord under this Lease, and shall
make all payments required hereunder to such new Landlord without deduction or
set-off.


21.2 Tenant agrees at any time and from time to time upon not less than thirty
(30) days prior written request by Landlord, to execute, acknowledge and deliver
to Landlord's a statement in writing certifying that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that the
same are in full force and effect as modified and stating the modifications) and
the dates to which the Basic Rent and Additional Rent have been paid, and
stating whether Tenant knows of any default by Landlord under this Lease, and,
if so, specifying each such known default, it being intended that any such
statement delivered pursuant to this paragraph 21.2 may be relied upon by a
prospective purchaser of Landlord's interest or a mortgagee of Landlord's
interest or assignee of any mortgage upon Landlord's interest in the Real
Property.


21.3 If, in connection with obtaining or continuing financing on the Premises,
the Real Property, or improvements thereto, the Landlord's mortgage lender shall
request reasonable modifications to this Lease as a condition to such financing,
Tenant agrees to promptly execute a modification document incorporating such
modifications; provided that said modifications do not (i) increase the monetary
obligations of the Tenant, (ii) adversely affect the Tenant's use of the
Premises by more than a de minimis extent, (iii) increase any other obligation
of Tenant more than to a de minimis extent, or (iv) reduce any obligation of
Landlord under this Lease.
 
21.4 Landlord shall request an agreement from the holder of any mortgage or
ground lease now or hereafter affecting the Building and/or Real Property on
such holder’s customary form agreeing in substance that if Landlord’s interest
in this Lease shall be foreclosed upon, then provided Tenant is not in default
of its obligation hereunder beyond any applicable notice and grace period,
Tenant’s occupancy of the Premises shall not be disturbed provided Tenant shall
attorn to and recognize the holder of said mortgage or ground lessee as its
Landlord hereunder, in accordance with all the executory terms and conditions of
this Lease.


 

-23-

--------------------------------------------------------------------------------



ARTICLE XXII
 
22.           DAMAGE BY FIRE OR OTHER CASUALTY


22.1 If the Premises shall be damaged by fire or other casualty: 1) except as
otherwise provided in subsection (2) hereof, the damage shall be promptly
repaired by and at the expense of Landlord and the Basic Rent and Additional
Rent until such repairs shall be made shall be equitably abated according to the
part of the Premises which is usable by Tenant, unless such damage was caused by
the gross negligence or willful misconduct of Tenant or its servants, agents,
employees, invitees, or licensees, in which case no abatement of Basic Rent or
Additional Rent shall be made. Landlord agrees, at its expense, to repair
promptly any damage to the Premises, except that Tenant agrees to repair or
replace its own furniture, furnishings and equipment. No penalty shall accrue
due to an Excusable Delay. (2) If the Premises are totally damaged or are
rendered wholly untenantable by fire or other casualty, or if Landlord's
architect certifies that it cannot be repaired within nine (9) months of the
casualty or if Landlord shall decide to demolish the Building, Landlord shall,
within sixty (60) days after such fire or other casualty, give Tenant a notice
of such circumstance or decision, and thereupon the Term shall expire ten (10)
days after such notice is given, and Tenant shall vacate the Premises and
surrender the same to Landlord. (3) If Landlord fails to complete the repair and
restoration of the Premises within nine (9) months from the date of the casualty
(subject to Excusable Delays) then Tenant shall have the right to cancel and
terminate this Lease upon the delivery of a notice to Landlord delivered within
fifteen (15) days after the expiration of the aforesaid nine (9) month period.
(4) Landlord agrees that it shall diligently pursue all repair and restoration
work required on its part to be completed hereunder.


22.2 Subject to the provisions of Section 23.1, if the Premises shall be damaged
by fire or other casualty arising from the gross negligence or willful
misconduct of Tenant or its servants, agents, employees, invitees or licensees
and said damage is not covered under the policy or policies of insurance issued
to Landlord or Tenant, Tenant shall be liable to Landlord as is elsewhere
provided in this Lease, Landlord shall have the option but not the obligation to
restore or rebuild the same or to terminate this Lease and Tenant shall continue
to be responsible to pay Basic Rent and Additional Rent without abatement for
the entire Term otherwise applicable. Notwithstanding anything herein to the
contrary, under no circumstances shall Tenant have the right to cancel and
terminate this Lease in the event the Premises shall be damaged by fire or other
casualty arising from the gross negligence or willful misconduct of Tenant or
its servants, agents, employees, invitees or licensees.
 
22.3  If the Premises are substantially damaged and are thereby rendered wholly
untenantable, or if the Building shall be so damaged that Tenant is deprived of
reasonable access to the Premises, and if Landlord is required or elects to
restore the Premises, Landlord shall, within sixty (60) days following the date
of the damage, give notice (the “Restoration Notice”) to Tenant of the date by
which Landlord estimates the restoration of the Premises (including Landlord
Work but excluding any Tenant Alterations) shall be Substantially Completed. If
such date, as set forth in the Restoration Notice, is more than twelve (12)
months from the date of such damage, then Tenant shall have the right to
terminate this Lease by giving notice (the “Termination Notice”) to Landlord not
later than thirty (30) days following Tenant’s receipt of the Restoration
Notice. If Tenant delivers a Termination Notice to Landlord, this Lease shall be
deemed to have terminated as of the date of the giving of the Termination
Notice.
 




ARTICLE XXIII


23.           MUTUAL WAIVER OF SUBROGATION CASUALTY


23.1 Each party hereto waives any cause of action it might have against the
other party on account of any loss or damage that is insured against under any
insurance policy (to the extent that such loss or damage is recoverable under
such insurance policy) that covers the Building, and/or Premises, Landlord's or
Tenant's fixtures, personal property, leasehold improvements or business and
which names Landlord or Tenant, as the case may be, as a party insured. Each
party hereto agrees that it will cause its insurance carrier to endorse all
applicable policies waiving the carrier's right of recovery under subrogation or
otherwise against the other party.




ARTICLE XXIV


24.           CONDEMNATION

-24-

--------------------------------------------------------------------------------





24.1 If all of the Premises shall be acquired or condemned by eminent domain
proceeding, or by giving of a deed in lieu of thereof (a “Taking”), then and in
that event, the Term shall cease and terminate from the date of title-vesting
pursuant to such proceeding or agreement. If only a portion of the Premises
shall be so acquired or condemned, this Lease shall cease and terminate at
Landlord's option, and if such option is not exercised by Landlord, an equitable
adjustment of the Basic Rent and Additional Rent payable by Tenant for the
remaining portion of the Premises shall be made. If 25% or more of the Premises
shall be acquired or condemned, the Tenant shall also have the option to
terminate this Lease. In the event of a termination under this ARTICLE other
than for the adjustment of the Basic Rent and Additional Rent as hereinbefore
mentioned, Tenant shall have no claim whatsoever against Landlord including
(without limitation) any claim for the value of any unexpired Term; nor shall
Tenant be entitled to claim or receive any portion of any amount that may be
awarded as damages or paid as a result of such proceedings or as the result of
any agreement made by the condemning authority with Landlord. Tenant shall
assert no claim, including (without limitation) any claim for the value of any
unexpired Term, against the condemning authority that may in any way impair or
diminish Landlord's claims against such condemning authority.
 
24.2 If a Taking occurs which does not result in the termination of this Lease,
Landlord shall repair, after and restore the remaining portions of the Premises
to its former condition to the extent that the same may be feasible.




ARTICLE XXV


25.           CHANGES SURROUNDING BUILDING


25.1 This Lease shall not be affected or impaired by any change, alteration or
addition in, to or of any sidewalk, alley, street, landscape or structure
adjacent to or around the Building or Real Property, except as provided in
ARTICLE XXIV.


25.2 Any changes in the arrangement or location of any public portion of the
Building not contained in the Premises or any part thereof shall not constitute
an eviction or disturbance of Tenant's use or possession of the Premises
provided such change does not unreasonably interfere with Tenant's use of or
ingress to and from the Premises and Landlord shall be free to make such changes
or alterations without liability to Tenant


25.3 Landlord may designate a name and address for the Building and may change
same from time to time as Landlord sees fit or as may be required by law.




ARTICLE XXVI


26.           NOTICES


26.1 Except as may be otherwise expressly provided in this Lease, notices by
either party to the other shall be in writing and shall be sent by registered or
certified mail, by overnight mail by a nationally recognized overnight delivery
service or by hand delivery, addressed to Landlord or Tenant at their respective
addresses hereinabove set forth or to such other address as either party shall
hereafter designate by notice as aforesaid. All notices properly addressed shall
be deemed served upon receipt by the addressee or, in the case of notice by
mail, three (3) days after the date of mailing, except that notice of change of
address shall not be deemed served until received by the addressee.




ARTICLE XXVII


27.           NO WAIVER


27.1 No delay or forbearance by Landlord, no act or undertaking by Landlord
and/or no waiver by Landlord of any breach by Tenant of any of the terms,
covenants, agreements, or conditions of this Lease shall be deemed to constitute
a waiver of any current (unless Landlord so agrees in writing) or succeeding
breach thereof, or a waiver of any breach of any of the terms, covenants,
agreements and conditions herein contained.

-25-

--------------------------------------------------------------------------------





27.2 No employee of Landlord or of Landlord's agents shall have any authority to
accept the keys of the Premises prior to the Termination Date and the delivery
of keys to any employee of Landlord or Landlord's agents shall not operate as an
acceptance of a termination of this Lease or an acceptance of a surrender of the
Premises.


27.3 The receipt by Landlord of the Basic Rent and Additional Rent with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Basic Rent or a lesser amount of the Additional Rent
then due shall be deemed to be other than on account of the earliest stipulated
amount then due, nor shall any endorsement or statement on any check or any
letter or other instrument accompanying any check or payment as Basic Rent or
Additional Rent be deemed an accord and satisfaction and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such Basic Rent or Additional Rent or pursue any other remedy
provided in this Lease.


27.4 The failure of Landlord to enforce any of the Rules and Regulations as may
be set by Landlord from time to time against Tenant or against any other tenant
in the Building shall not be deemed a waiver of any such Rule or Regulation.




ARTICLE XXVIII


28.           LANDLORD'S RESERVED RIGHTS


28.1 Landlord reserves the following rights: (1) if during or prior to the last
ninety (90) days of the Term Tenant vacates the Premises, to decorate, remodel,
repair, alter or otherwise prepare the Premises for reoccupancy and, (2) to
masterkey all locks to the Premises.


28.2 Landlord may enter upon the Premises and may exercise either of the
foregoing rights hereby reserved in this ARTICLE XXVIII without being deemed to
have caused an eviction or disturbance of Tenant's use and possession of the
Premises and without being liable in any manner to Tenant.




ARTICLE XXIX


29.           LANDLORD'S LIABILITY


29.1 Landlord, as well and Landlord's owners, servants, employees, agents or
licensees, shall not be liable for any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain, snow, or leaks from any part of the Building or from the pipes,
appliances, plumbing, or the roof, street, subsurface, or from any other place
or by dampness, offensive odors or noise, or by any other cause of whatsoever
nature, unless caused by or due to the negligence of Landlord or its agents.


29.2 Should Tenant enter the Premises prior to the Commencement of this Lease
for the purpose of making any installations, alterations or improvements as may
be permitted by Landlord, Landlord shall have no liability or obligation for the
care or preservation of Tenant’s property, for personal injury, or otherwise.


29.3 Tenant agrees to take such steps, at its own cost, as it may deem necessary
and adequate for the protection of itself, and its agents, servants, employees,
invitees, and licensees against personal injury and property damage, by
insurance, as a self-insurer or otherwise.




ARTICLE XXX


30.           TENANT'S LIABILITY


30.1 Tenant shall hold Landlord harmless from and indemnify Landlord for all
expenses, damages, or fines, incurred or suffered by Landlord by reason of any
breach, violation, or non-performance by Tenant, its agents, servants,
employees, invitees, or licensees of any covenant or provision of this Lease, or
by reason of damage to persons or property caused by moving property of or for
Tenant in or out of the Building, or by the installation or removal of furniture
or other property of or for Tenant or by reason of, or arising out of the
carelessness, negligence or improper conduct of Tenant, or its agents, servants,
employees, invitees, and licensees in the use or occupancy of the Premises. Any
such expense shall be deemed Additional Rent, due in the next calendar month
after it is incurred.

-26-

--------------------------------------------------------------------------------





ARTICLE XXXI


31.           TENANT'S INSURANCE


31.1 Tenant covenants to provide on or before the Commencement Date for the
benefit of Landlord and Tenant a comprehensive policy of commercial general
liability insurance protecting Landlord and Tenant against any liability
whatsoever occasioned by any occurrence on or about the Premises or any
appurtenances thereto naming Landlord as an additional insured. Such policy is
to be written by insurance companies qualified to do business in the State of
New Jersey and the limits of liability thereunder shall not be less than the
amount of Three Million Dollars ($3,000,000.00) with respect to any one person,
with respect to any one accident, and with respect to property damage. Such
insurance may be carried under a blanket policy covering the Premises and other
locations of Tenant, if any.


31.2 Prior to the time such insurance is first required by this ARTICLE to be
carried by Tenant, and thereafter, at least thirty (30) days prior to the
expiration of any such policy, Tenant agrees to deliver to Landlord either a
duplicate original of the aforesaid policy or a certificate evidencing such
insurance, including the Landlord and the managing agent as an additional
insured, together with evidence of payment for the policy. Said policy or
certificate shall contain an endorsement that such insurance may not be canceled
except upon thirty (30) days notice to Landlord.


31.3 Upon failure at any time on the part of Tenant to procure and deliver to
Landlord the policy or certificate of insurance, as hereinabove provided,
stamped "Premium Paid" by the issuing company at least thirty (30) days before
the expiration of the prior insurance policy or certificate, if any, or to pay
the premiums therefore, Landlord shall be at liberty, from time to time, as
often as such failure shall occur, to procure such insurance and to pay the
premium therefore, and any sums paid for insurance by Landlord shall be and
become, and are hereby declared, to be Additional Rent hereunder for the
collection of which Landlord shall have all the remedies provided for in this
Lease or by law for the collection of rent. Payment by Landlord of such premium
or the carrying by Landlord of any such policy shall not be deemed to waive or
release the default of Tenant with respect thereto. Tenant's failure to provide
and keep in force the aforementioned insurance shall be regarded as a Default
hereunder entitling Landlord to exercise any or all of the remedies as provided
in this Lease in the event of Default.




ARTICLE XXXII


32.
CONSTRUCTION LIENS



32.1 Nothing herein contained shall be construed as a consent on the part of the
Landlord to subject the estate of the Landlord to liability under the
Construction Lien Law of the State of New Jersey, it being expressly understood
that the Landlord’s estate shall not be subject to such liability. The Tenant
shall have no power or right to any act or make any contract which may create or
be the format for any lien, mortgage or other encumbrance upon the estate of the
Landlord. Notwithstanding the foregoing, any construction lien filed against the
Real Property for work claimed to have been done for, or materials claimed to
have been furnished to Tenant, shall be bonded or discharged by Tenant within
thirty (30) days after notice of filing, at Tenant’s expense. Tenant shall
forever indemnify and hold Landlord harmless from and against any and all claims
arising from said liens including all costs, expenses, losses, fines and
penalties, including without limitation, reasonable attorneys fees related
thereto or resulting therefrom. This clause shall survive the Term of this
Lease.


ARTICLE XXXIII


33.           NOTICE OF FIRE AND ACCIDENTS


33.1 Tenant shall give Landlord immediate notice in case of fire or accident on
the Premises or, in case of fire or accident involving Tenant, its servants,
agents, employees, invitees, or licensees, in the Building or on the Real
Property.




ARTICLE XXXIV


34.           RELEASE OF LANDLORD

-27-

--------------------------------------------------------------------------------





34.1 The term "Landlord" as used in this Lease means only the owner for the time
being of the Real Property or the lessee of a lease of the Real Property. In the
event of any transfer of title to or lease of the Real Property, the Landlord
shall be entirely freed and relieved of all covenants and obligations of
Landlord accruing from and after the date of said transfer hereunder, such
transferee shall be deemed to have assumed Landlord’s obligations under this
Lease, and this Lease shall be deemed and construed as a covenant running with
the Land without further agreement between the parties or their successors in
interest.


34.2 Landlord, as well as Landlord's owners, servants, employees, agents or
licensees, shall be under no personal or recourse liability with respect to any
of the provisions of this Lease, and if Landlord is in breach or default with
respect to its obligations or otherwise, Tenant shall look solely to the equity
of Landlord in the Real Property for the satisfaction of Tenant's remedies. It
is expressly understood and agreed that Landlord's liability under the terms,
covenants, conditions, and obligations of this Lease shall in no event exceed
the loss of its equity in the Real Property.




ARTICLE XXXV


35.           USE OF SECURITY DEPOSIT


35.1 In the event of a default of Tenant in respect of any of the terms,
covenants or conditions of this Lease, without regard to any provision in this
Lease regarding notice to cure, Landlord may use, apply or retain the whole or
any part of the Security Deposit to the extent required for the payment of any
Basic Rent, Additional Rent, or any other sum as to which Tenant is in default,
or for any sum which Landlord may expend or may reasonably be required to expend
by reason of Tenant's Default in respect to any of the terms, covenants, or
conditions of this Lease, including but not limited to, any damages or
deficiency accrued before or after summary proceedings of other re-entry by
Landlord. In the event that Landlord applies or retains the whole or any part of
the Security Deposit as aforesaid, Tenant shall immediately restore the Security
Deposit to the sum thereof prior to any such use, application or retention. In
the event that Tenant shall fully and faithfully comply with all of the terms,
covenants, and conditions of this Lease, the remaining amount of the Security
Deposit shall be returned to Tenant, without interest, promptly after the
Termination Date and after delivery of possession of the entire Premises to
Landlord.


35.2 In the event of a sale of the Real Property or a leasing thereof, Landlord
shall have the right to transfer the Security Deposit to the vendee or lessee,
as the case may be, and Landlord shall thereupon be released by Tenant from all
liability for the return of such Security Deposit transferred to the new
Landlord; and Tenant agrees to look to the new Landlord solely for the return of
the Security Deposit; and it is agreed that the provisions thereof shall apply
to every transfer or assignment made of the Security Deposit to a new Landlord.
Tenant further covenants that it will not assign or encumber, or attempt to
assign or encumber the Security Deposit and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, or attempted
encumbrance.


35.3 Provided that no default by Tenant under this Lease shall have previously
occurred or then exist, on each of the first day of the tenth (10th) month and
on the first day of the eighteenth (18th) month of the Term, the Security
Deposit shall be reduced by eighteen thousand one hundred twelve and 50/100
($18,112.50) Dollars and such amount shall be returned to Tenant.




ARTICLE XXXVI


36.           DIRECTORY


36.1 Landlord shall furnish and service at the entrance of the Building a
directory, listing therein such reasonable and customary number of names that
Tenant may from time to time request to be listed in such directory. Tenant
shall be responsible for the costs of changes to the Directory.


ARTICLE XXXVII


37.           HAZARDOUS WASTE, AIR, WATER AND GROUND POLLUTION

-28-

--------------------------------------------------------------------------------





37.1 Tenant hereby warrants that its North American Industry Classification
System ("NAICS") Code Number is 325412. If Tenant's NAICS Code shall ever change
it shall immediately notify Landlord of such change. Tenant shall not (either
with or without negligence) cause or permit the escape, disposal or release of
any biological or chemically active or other hazardous substances, or materials
on the Premises or the Real Property. Tenant shall not allow the storage or use
of such substances or materials on the Premises or the Real Property in any
manner not sanctioned by law for the storage and use of such substances or
materials on the Premises or the Real Property, nor allow to be brought into the
Premises, Building or Real Property any such materials or substances except to
use in the ordinary course of Tenant's business. Without limitation, hazardous
substances and materials shall include those described in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et seq., the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. Section 6901 et seq., any applicable state or local laws and
the regulations adopted under these acts. If any lender or governmental agency
shall ever require testing to ascertain whether or not there has been release of
hazardous materials on the Premises or the Real Property, then the reasonable
costs thereof shall be reimbursed by Tenant to Landlord upon demand as
additional charges if such requirement applies to the alleged release of
hazardous material on the Premises during the Term. In addition, Tenant shall
execute affidavits, representations and the like from time to time at Landlord's
reasonable request concerning Tenant's knowledge and belief regarding the
presence of hazardous substances or materials on the Premises. In all events,
Tenant shall indemnify Landlord in the manner provided in this Lease from any
release of hazardous materials on the Premises occurring while Tenant is in
possession, or elsewhere on the Real Property if caused by Tenant or persons
acting under Tenant. The within covenants shall survive the expiration or
earlier termination of the Lease Term. The Tenant expressly covenants and agrees
to indemnify, defend, and save the Landlord harmless against any claim, damage,
liability, costs, penalties, or fines which the Landlord may suffer as a result
of the release of any hazardous material (hereinafter referred to as
"Pollution") caused by the Tenant in its use of the Premises. The Tenant
covenants and agrees to notify the Landlord immediately of any claim or notice
served upon it with respect to any such claim that the Tenant is causing
Pollution; and the Tenant, in any event, will take immediate steps to halt,
remedy or cure any Pollution caused by the Tenant by its use of the Premises.
The foregoing covenant shall survive the expiration or termination of the within
Lease.


37.2 Landlord represents that to its actual knowledge (without investigation)
there are no violations of any environmental laws currently existing with
respect to the Premises or the Real Property.


ARTICLE XXXVIII


38.           ISRA COMPLIANCE


38.1 Tenant shall not cause the Premises to be used as an "Industrial
Establishment" as defined under the New Jersey Industrial Site Remediation Act,
N.J.S.A. 12:1K-6 et seq. ("the Act") and all regulations promulgated pursuant to
the Act. Tenant shall, at Tenant's own expense, comply with the Act, Tenant
shall, at Tenant's own expense, provide all information within Tenant's control
requested by Landlord or the Bureau of Industrial Site Evaluation for the
preparation of submissions, declarations, reports and plans pursuant to the Act.
If the New Jersey Department of Environmental Protection (DEP) or any successor
agency shall determine that a clean-up plan be prepared and that a clean-up be
undertaken because of any spills or discharges of hazardous substances or wastes
at the Premises or elsewhere if Tenant or persons acting under Tenant or on
behalf of Tenant caused such release, then Tenant shall, at Tenant's own
expense, prepare and submit the required plans and carry out the approved plans.
Tenant shall indemnify, defend and save harmless Landlord from all costs,
expenses, fines, suits, procedures, claims and actions of any kind arising out
of or in any way connected with any such spills or discharges of hazardous
substances or wastes at the Premises or elsewhere if caused by Tenant or persons
acting under Tenant or on behalf of Tenant. Tenant's obligations and liability
under this Paragraph shall survive the Term of this Lease and shall continue so
long as Landlord remains responsible for any spills or discharges or hazardous
substances or wastes at the Premises. Tenant also agrees to cooperate with the
Landlord in obtaining ISRA approval.


38.2         CONDITION PRECEDENT TO ASSIGNMENT AND SUBLEASE


38.2.1 As a condition precedent to Tenant's right to sublet the Premises or to
assign this Lease, Tenant shall, at Tenant's own expense, first comply with ISRA
and all other Environmental Laws, and fulfill all of Tenant's environmental
obligations under this Lease pursuant to ARTICLE XXXVII which also arise upon
termination of Tenant's Lease Term. If this condition shall not be satisfied,
the Landlord shall have the right to withhold consent to sublet or assignment.




 

-29-

--------------------------------------------------------------------------------





ARTICLE XXXIX

39.           TENANT RELOCATION


39.1 Notwithstanding any other provisions of this Lease to the contrary, the
Landlord reserves the right, not more than once during the Term and not more
than once during the Extended Period (as hereinafter defined) if Tenant
exercises its option to extend the Term in accordance with the provisions of
ARTICLE XL, upon sixty days advance written notice to the Tenant, to relocate
Tenant to substituted space of approximately equal square footage in the
Building with a comparable window line. Such substituted space shall then
constitute the Premises under this Lease and this Lease shall remain in full
force and effect without modification except as may be appropriate to take into
account any differences in the square footage of such substituted space. In such
event the Landlord shall pay all of Tenant’s reasonable costs of moving and
reinstallation of telephone and other equipment in the substituted space. In
addition, Landlord shall reimburse Tenant for decorating and preparation of the
substituted space, in such manner as shall be similar or equal to that which
existed in the Premises; and the reimbursement costs shall be so limited




ARTICLE XL


40.            OPTION TO RENEW


40.1 Provided that no Default exists, Tenant shall have one (1) option to extend
the Term of this Lease, for one (1) period of five (5) years (the “Extended
Period”) upon the following terms and conditions:


40.2 If Tenant elects to exercise said option, it shall do so by giving notice
of such election to Landlord on or before the date which is twelve (12) months
before the Termination Date. Tenant agrees that it shall have forever waived its
right to exercise any such option if it shall fail for any reason whatsoever to
give such notice to Landlord by the time provided in this Section 40.2 for the
giving of such notice, whether such failure is inadvertent or intentional, time
being of the essence as to the exercise of such option.


40.3 If Tenant elects to exercise said option, the Term shall be automatically
extended for the Extended Period without execution of an extension or renewal
lease. However, within ten (10) days after request of either party following the
effective exercise of such option, Landlord and tenant shall execute,
acknowledge and deliver to each other duplicate originals of an instrument
confirming that such option was effectively exercised.


40.4 The Extended Period shall be upon the same terms and conditions as are in
effect immediately preceding the commencement of any such Extended Period;
provided, however, that Tenant shall have no further right or option to extend
the Term for any period of time beyond the expiration of the Extended Period and
provided further, that during the Extended Period the Basic Rent shall be the
greater of: (i) Two Hundred Twenty-Four Thousand Four Hundred Thirty-Seven and
50/100 ($224,437.50) Dollars per annum payable in equal monthly installments, in
advance, in the amount of Eighteen Thousand Seven Hundred Three and 13/100
($18,703.13) Dollars per month or (ii) the Fair Market Rent for the Premises.
Nothing set forth in this ARTICLE shall be deemed to provide Tenant with more
that one option to extend the original Term for a single period of five (5)
years in accordance with the provisions of this ARTICLE. If Landlord and Tenant
agree to any further extensions of this Lease, then such extension, if any,
shall be on such terms and conditions as Landlord and Tenant shall mutually
agree and the provisions of this ARTICLE shall not apply to any such extension.


40.5 Any termination, expiration, cancellation or surrender of this Lease shall
terminate any right or option for the Extended Period not yet exercised.


40.6 The option provided herein to extend the Term of this Lease may not be
severed from this Lease or separately sold, assigned or otherwise transferred.


40.7  For purposes of determining the Basic Rent payable during the Extended
Period, the Fair Market Rent shall be equal the fixed annual rent that a willing
lessee would pay and a willing lessor would accept for the Premises during the
Extended Period, taking into account all reasonably relevant factors. If Tenant
gives the Renewal Notice in a timely manner, Landlord shall notify Tenant (the
“Rent Notice”) at least ninety (90) days before the Termination Date of
Landlord’s determination of the Basic Rent for the Extended Period, and if such
determination is the Fair Market Rent, Landlord’s determination thereof
(“Landlord’s Initial Determination”). If the Rent Notice sets forth Landlord’s
determination of the Fair Market Rent for the Premises, Tenant shall notify
Landlord (“Tenant’s Notice”), within ten (10) days after Tenant’s receipt of the
Rent Notice, TIME BEING OF THE ESSENCE, whether Tenant accepts or disputes
Landlord’s Initial Determination, and if Tenant disputes Landlord’s Initial
Determination, Tenant’s Notice shall set forth Tenant’s determination of the
Fair Market Rent (“Tenant’s Initial Determination”). If Tenant fails to give
Tenant’s Notice within such ten (10) day period, Tenant shall be deemed to have
accepted Landlord’s Initial Determination. If Tenant timely gives notice as
herein provided that Tenant disputes Landlord’s Initial Determination, the
parties shall then engage in good faith negotiations for ten (10) days to
determine the Fair Market Rent for the Extended Period. In the event the parties
cannot resolve their dispute with regard to the Fair Market Rent for the
Extended Period within such ten (10) day period, then this Lease shall be deemed
renewed and the Fair Market Rent shall be determined by arbitration in
accordance with Section 40.9 hereof.

-30-

--------------------------------------------------------------------------------







40.8  If Tenant timely disputes Landlord’s Initial Determination and if the
final determination of Fair Market Rent shall not be made on or before the first
day of the Extended Period, then, pending such final determination, Tenant shall
pay, as Basic Rent for the Extended Period, an amount equal to Landlord’s
Initial Determination. If, based upon the final determination of the Fair Market
Rent, the Basic Rent payments made by Tenant for such portion of the Extended
Period were (i) less than the Fair Market Rent payable for the Extended Period,
Tenant shall pay to Landlord the amount of such deficiency within ten (10) days
after demand therefor or (ii) greater than the Fair Market Rent payable for the
Extended Period, Landlord shall credit the amount of such excess against future
installments of Basic Rent and/or Additional Rent payable by Tenant.


40.9  If Tenant timely disputes Landlord’s Initial Determination and Landlord
and Tenant fail to agree as to the Fair Market Rent within thirty (30) days
after the giving of Tenant’s Notice, then the Fair Market Rent shall be
determined by arbitration (and either party may request arbitration in such
circumstances) conducted in accordance with the Real Estate Valuation
Arbitration Rules (Expedited Procedures) of the American Arbitration Association
(or any successor organization; collectively, the “AAA”), except that the
provisions of this Section 40.9 shall supersede any conflicting or inconsistent
provisions of said rules. The party requesting arbitration shall do so by giving
notice to that effect to the other party, specifying in said notice the nature
of the dispute, and that said dispute shall be determined in the County of
Essex, State of New Jersey, by one arbitrator in accordance with this Section
40.9. If the parties fail to agree on an arbitrator within fourteen (14) days
after either party first requests arbitration, then either Landlord or Tenant
may request the AAA to appoint an arbitrator who shall be impartial within
fourteen (14) days of such request and both parties shall be bound by any
appointment so made. If no such arbitrator shall have been appointed within such
fourteen (14) days, either Landlord or Tenant may apply to any court having
jurisdiction to make such appointment. The arbitrator shall subscribe and swear
to an oath fairly and impartially to determine such dispute. The arbitrator
shall schedule a hearing for a date that is within fourteen (14) days after the
appointment of the arbitrator where the parties and their advocates shall (i)
submit their respective determinations of Fair Market Rent (which respective
determinations of Fair Market Rent do not have to be the same as Landlord’s
Initial Determination and Tenant’s Initial Determination) and (ii) shall have
the right to present evidence, call witnesses and experts and cross-examine the
other party’s witnesses and experts in support of such respective
determinations. Within 7 days after such hearing, the arbitrator shall render
his or her determination of the Fair Market Rent in writing, which determination
must be equal to either (1) the determination of Fair Market Rent submitted by
Landlord pursuant to the immediately preceding sentence or (2) the determination
of Fair Market Rent submitted by Tenant pursuant to the immediately preceding
sentence, whichever the arbitrator believes to be closest to the Fair Market
Rent. The determination of the arbitrator shall be final and binding upon the
parties. The fees and expenses of any arbitration pursuant to this Section 40.9
shall be borne by the parties equally, but each party shall bear the expense of
its own attorneys and experts and the additional expenses of presenting its own
proof. The arbitrator shall not have the power to add to, modify or change any
of the provisions of this Lease. The arbitrator shall have at least 10 years’
experience in leasing and valuation of properties which are similar in character
to the Building. After a determination has been made of the Fair Market Rent,
the parties shall execute and deliver an instrument setting forth the Fair
Market Rent, but the failure to so execute and deliver any such instrument shall
not effect the determination of Fair Market Rent.






ARTICLE XLI


41.           MISCELLANEOUS


41.1 ENTIRE AGREEMENT: This Lease contains the entire agreement between the
parties, and any attempt hereafter made to change, modify, discharge, or effect
an abandonment of it in whole or in part shall be void and ineffective unless in
writing and signed by the party against whom enforcement of the change,
modification, discharge, or abandonment is sought.

-31-

--------------------------------------------------------------------------------







41.2 JURY TRIAL WAIVER: Landlord and Tenant do hereby waive trial by jury in any
action, proceeding, or counterclaim brought by either of the parties hereto
against the other on any matter whatsoever arising out of or in any connection
with this Lease, the relationship of Landlord and Tenant, Tenant's use or
occupancy of the Premises, and/or any claim, injury or damage, or any emergency
or statutory remedy.


41.3 FORCE MAJEURE: If, by reason any circumstance or condition constituting
Excusable Delay, Landlord shall be unable to fulfill its obligations under this
Lease or shall be unable to supply a service which Landlord is obligated to
supply, this Lease and Tenant's obligation to pay Basic Rent and Additional Rent
hereunder shall in no way be affected, impaired, or excused.


41.4 BROKER: Landlord and Tenant each represents that it has not dealt with any
real estate broker in connection with this Lease, other than the Brokers.
Landlord and Tenant each shall indemnify and hold the other party harmless of
and from any and all claims, liabilities, costs, or damages which such other
party may incur as a result of a breach of this representation, or as a result
of any claim asserted on the basis of allegations that would involve (if true) a
breach of this representation by the indemnifying party.


41.5 SEPARABILITY: If any term or provision of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those to which it is held
invalid or unenforceable, shall not be affected thereby and all other terms and
provisions of this Lease shall be valid and enforced to the fullest extent
permitted by law.


41.6         INTERPRETATION:


41.6.1 Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of covenants.


41.6.2 Words of any gender used in this Lease shall be held to include any other
gender, and words in singular number shall be held to include the plural, when
the sense requires.


41.6.3 All pronouns and any variations thereof shall be deemed to refer to the
neuter, masculine, feminine, singular, or plural as the identity of the Tenant
requires.


41.6.4 No rules of construction shall apply by reason of the identity of the
draftsperson of the Lease. No remedy or election given by any provision in this
Lease shall be deemed exclusive unless so indicated, but each shall, wherever
possible, be cumulative with all other remedies in law or equity except as
otherwise specifically provided. Each provision hereof shall be deemed both a
covenant and a condition and shall run with the land.


41.6.5 If, and to the extent that, any of the provisions of any Rider to this
Lease conflict or are otherwise inconsistent with any of the preceding
provisions of this Lease, or of the Rules and Regulations appended to this
Lease, whether or not such inconsistency is expressly noted in the Rider, the
provisions of the Rider shall prevail, and in case of inconsistency with said
Rules and Regulations, shall be deemed a waiver of such Rules and Regulations
with respect to Tenant to the extent of such inconsistency.


41.6.6 Tenant agrees that all of Tenant's covenants and agreements herein
contained providing for the payment of money and Tenant's covenant to remove
mechanics' liens shall be deemed conditions as well as covenants, and that if
default be made in any such covenants, Landlord shall have all of the rights
provided for herein.


41.6.7 The parties mutually agree that the headings and captions contained in
this Lease are inserted for convenience of reference only, and are not to be
deemed part of or to be used in construing this Lease.


41.6.8 The covenants and agreements herein contained shall, subject to the
provisions of this Lease, bind and inure to the benefit of Landlord, its
successors and assigns, and Tenant, its successors and assigns except as
otherwise provided herein.

-32-

--------------------------------------------------------------------------------





41.6.9 It is further understood and agreed that wherever the provisions of this
Lease require that Landlord shall approve or consent, Landlord agrees not to
unreasonably withhold such prompt approval and consent and wherever Tenant is
required to do anything to the satisfaction of Landlord it shall be deemed
except as set forth in ARTICLE XII and elsewhere as stated in Lease that
reasonable satisfaction of Landlord will be sufficient.


41.6.9.1 This Lease has been executed and delivered in the State of New Jersey
and shall be construed in accordance with the laws of the State of New Jersey,
and Landlord and Tenant acknowledge that all of the applicable statutes of the
State of New Jersey are superimposed on the rights, duties, and obligations of
Landlord and Tenant hereunder and this Lease shall not otherwise provide that
which said statutes prohibit.


41.6.9.2 Landlord has made no representations or promises with respect to the
Premises or the Real Property, except as expressly contained herein. Tenant has
inspected the Premises and agrees to take the same in an "as is" condition,
except as other-wise expressly set forth. Landlord shall have no obligation,
except as herein set forth, to do any work in and to the Premises to render them
ready for occupancy and use by Tenant.


41.6.9.3 Tenant shall not record this Lease or a memorandum thereof.


41.7 FINANCIAL STATEMENTS: If Tenant should ever cease to file its financial
statements publicly with the Securities and Exchange Commission, Tenant shall,
at Landlord's request file periodically with the Landlord or its mortgagee(s)
copies of such financial information as is commercially reasonable in light of
the circumstances.


41.8 EMBARGOED PERSON:: Tenant represents that as of the date of this Lease, and
Tenant covenants that throughout the term of this Lease: (a) Tenant is not, and
shall not be, an Embargoed Person, (b) none of the funds or other assets of
Tenant are or shall constitute property of, or are or shall be beneficially
owned, directly or indirectly, by any Embargoed Person; (c) no Embargoed Person
shall have any interest of any nature whatsoever in Tenant, with the result that
the investment in Tenant (whether directly or indirectly), is or would be
prohibited by law or this Lease is or would be in violation of law and (d) none
of the funds of Tenant are or shall be derived from any unlawful activity with
the result that the investment in Tenant (whether directly or indirectly) is or
would be prohibited by law or this Lease is or would be in violation of law.
“Embargoed Person” means a person, entity or government (i) identified on the
Specially Designated Nationals and Blocked Persons List maintained by the United
States Treasury Department Office of Foreign Assets Control and/or any similar
list maintained pursuant to any authorizing statute, executive order or
regulation and/or (ii) subject to trade restrictions under United States law,
including, without limitation, the International Emergency Economic Powers Act,
50 U.S.C. § 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated under any such laws,
with the result that the investment in Tenant (whether directly or indirectly),
is or would be prohibited by law or this Lease is or would be in violation of
law.







-33-

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date
first above written.




WITNESS:
 
Landlord:
     
ALLWOOD ASSOCIATES I
     
By: Janfel Corp., General Partner
                 
/S/ Melinda S Wilkins
 
/S/ Peter Schofel
     
By: Peter Schofel
                 
WITNESS:
 
Tenant:
     
COLUMBIA LABORATORIES, INC.
         
/S/ Michael McGrane
 
/S/ Robert S Mills
     
By: Robert S Mills
     
President & CEO
 


-34-

--------------------------------------------------------------------------------







